Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3433 Filed 12/22/20 Page 1 of 33




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DAREN WADE
 RUBINGH,                                        CIVIL ACTION

                   Plaintiffs,
                                                 Case No. 2:20-CV-13134
       v.

 GRETCHEN WHITMER, in her official               Hon. Linda V. Parker
 capacity as Governor of Michigan,
 JOCELYN BENSON, in her official
 capacity as Michigan Secretary of State,
 and MICHIGAN BOARD OF STATE
 CANVASSERS.

                   Defendants.

and

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

                   Intervenor-Defendants.




   INTERVENOR-DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                FIRST AMENDED COMPLAINT

       Intervenor-Defendants DNC Services Corporation/Democratic National

Committee and Michigan Democratic Party hereby move to dismiss Plaintiffs’ first

amended complaint in its entirety on the following grounds: (1) Plaintiffs’ action is
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3434 Filed 12/22/20 Page 2 of 33




moot; (2) Plaintiffs’ action is barred by laches; (3) doctrines of federalism and

comity favor abstention; (4) Plaintiffs’ claims are barred by the Eleventh

Amendment; (5) Plaintiffs lack standing; and (6) Plaintiffs have failed to state viable

claims on which relief can be granted.

      Pursuant to Local Rule 7.1(a), counsel for Intervenor-Defendants sought

concurrence in writing setting forth in detail the bases for this motion and inviting a

conference to discuss the same; however, counsel conveyed that it could not respond

to the request until after the interlocutory appeals are decided, thereby making this

motion necessary.

      WHEREFORE, for the reasons stated more fully in the accompanying brief,

Intervenor-Defendants respectfully request that the Court dismiss this action in its

entirety, and award any other relief that the Court deems appropriate under the

circumstances.




                                          2
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3435 Filed 12/22/20 Page 3 of 33




      Dated: December 22, 2020.             Respectfully submitted,

                                      /s/ Scott R. Eldridge
                                      Scott R. Eldridge (P66452)
                                      MILLER CANFIELD
                                      One Michigan Avenue, Suite 900
                                      Lansing, Michigan 48933
                                      Telephone: (517) 483-4918
                                      eldridge@millercanfield.com

                                      Mary Ellen Gurewitz (P25724)
                                      CUMMINGS & CUMMINGS
                                      423 North Main Street, Suite 200
                                      Royal Oak, Michigan 48067
                                      Telephone: (248) 733-3405
                                      maryellen@cummingslawpllc.com

                                      Marc E. Elias (DC #442007)
                                      PERKINS COIE LLP
                                      700 Thirteenth Street NW, Suite 800
                                      Washington, DC 20005
                                      Telephone: (202) 654-6200
                                      melias@perkinscoie.com

                                      William B. Stafford (WA #39849)
                                      PERKINS COIE LLP
                                      1201 Third Avenue, Suite 4900
                                      Seattle, Washington 98101
                                      Telephone: (206) 359-8000
                                      wstafford@perkinscoie.com

                                      Seth P. Waxman (DC #257337)
                                      Brian M. Boynton (DC #483187)
                                      WILMER CUTLER PICKERING HALE
                                      AND DORR LLP
                                      1875 Pennsylvania Avenue NW
                                      Washington, D.C. 20006
                                      Telephone: (202) 663-6000
                                      seth.waxman@wilmerhale.com


                                      3
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3436 Filed 12/22/20 Page 4 of 33




                                      brian.boynton@wilmerhale.com

                                      John F. Walsh (CO #16642)
                                      WILMER CUTLER PICKERING HALE
                                      AND DORR LLP
                                      1225 Seventeenth Street, Suite 2600
                                      Denver, Colorado 80202
                                      Telephone: (720) 274-3154
                                      john.walsh@wilmerhale.com

                                      Counsel for Intervenor-Defendants DNC
                                      Services Corporation/Democratic
                                      National Committee and Michigan
                                      Democratic Party




                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3437 Filed 12/22/20 Page 5 of 33




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DAREN WADE
 RUBINGH,                                       CIVIL ACTION

                   Plaintiffs,
                                                Case No. 2:20-CV-13134
       v.

 GRETCHEN WHITMER, in her official              Hon. Linda V. Parker
 capacity as Governor of Michigan,
 JOCELYN BENSON, in her official
 capacity as Michigan Secretary of State,
 and MICHIGAN BOARD OF STATE
 CANVASSERS.

                   Defendants.

and

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

                   Intervenor-Defendants.




   INTERVENOR-DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO
        DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT




                                            5
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3438 Filed 12/22/20 Page 6 of 33




                                         TABLE OF CONTENTS

STATEMENT OF ISSUES PRESENTED............................................................... ii
CONTROLLING AND APPROPRIATE AUTHORITY ....................................... iii
I.        INTRODUCTION ...........................................................................................1
II.       BACKGROUND .............................................................................................2
III.      LEGAL STANDARD .....................................................................................6
IV.       ARGUMENT ...................................................................................................7
     A. Plaintiffs’ action is moot..................................................................................7
     B. Plaintiffs’ action is barred by laches................................................................8
     C. Principles of federalism and comity strongly favor abstention. ......................9
     D. The Eleventh Amendment bars Plaintiffs’ claims. ........................................12
     E. Plaintiffs lack standing. .................................................................................13
     F. Plaintiffs fail to state a claim on which relief can be granted. ......................15
       1. Plaintiffs’ claims are not plausible. ............................................................15
       2. Plaintiffs have not pleaded a viable equal protection claim. .....................18
       3. Plaintiffs have not pleaded a due process claim. .......................................19
       4. Plaintiffs have not stated an Elections and Electors Clause claim. ...........20
       5. Plaintiffs’ claim under the Michigan Constitution and Michigan Election
          Code fails a matter of law. .........................................................................22
     G. Plaintiffs are not entitled to the relief they seek. ...........................................23
V.        CONCLUSION..............................................................................................24




                                                           i
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3439 Filed 12/22/20 Page 7 of 33




                     STATEMENT OF ISSUES PRESENTED


I.     Whether Plaintiffs’ action is moot.

       Intervenor-Defendants’ Answer: Yes.

II.    Whether Plaintiffs’ action is barred by laches.

       Intervenor-Defendants’ Answer: Yes.

III.   Whether principles of federalism and comity require this Court to abstain.

       Intervenor-Defendants’ Answer: Yes.

IV.    Whether the Eleventh Amendment bars Plaintiffs’ claims.

       Intervenor-Defendants’ Answer: Yes.

V.     Whether Plaintiffs lack Article III standing and prudential standing.

       Intervenor-Defendants’ Answer: Yes.

VI.    Whether Plaintiffs fail to state a claim on which relief can be granted where
       Plaintiffs’ claims are not plausible; Plaintiffs have not pleaded a viable equal
       protection claim; Plaintiffs have not pleaded a viable due process claim;
       Plaintiff have not pleaded a viable claim under the Elections and Electors
       Clauses; and Plaintiffs’ claim under the Michigan Constitution and Michigan
       Election Code fails as a matter of law.

       Intervenor-Defendants’ Answer: Yes.




                                          ii
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3440 Filed 12/22/20 Page 8 of 33




           CONTROLLING AND APPROPRIATE AUTHORITY

Ashcroft v. Iqbal, 556 U.S. 662 (2009)

Pennhurst State School & Hospital v. Halderman, 465 U.S. 89 (1984)

Lance v. Coffman, 549 U.S. 437 (2007) (per curiam)

Costantino v. City of Detroit, No. 20-014780-AW (Mich. Cir. Ct. Nov. 13, 2020)

Bognet v. Sec’y of Commonwealth, No. 20-3214, 2020 WL 6686120 (3d Cir. Nov.
13, 2020)

Donald J. Trump for President, Inc. v. Secretary of Commonwealth, No. 20-3371,
2020 WL 7012522 (3d Cir. Nov. 27, 2020)




                                         iii
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3441 Filed 12/22/20 Page 9 of 33




                               I.     INTRODUCTION

      On December 7, 2020, the Court denied Plaintiffs’ motion for preliminary

injunctive relief, finding that “Plaintiffs are far from likely to succeed in this matter.”

(ECF No. 62 at Pg ID 3329.) As the Court noted, “this lawsuit seems to be less about

achieving the relief Plaintiffs seek . . . and more about the impact of their allegations

on People’s faith in the democratic process and their trust in our government.” (Id.)

Unfortunately, the Court’s concerns about the purpose of this lawsuit have only

become more warranted over the past few weeks.

      The people have spoken, the results have been certified, and the presidential

electors’ votes have been cast. As the Court has already found, Plaintiffs’ claims fail

for multiple, independent reasons. They are baseless as a matter of law. They are

premised on specious allegations that are not well-pleaded. The relief they seek is

beyond the power of a federal court of limited jurisdiction faithfully serving its

circumscribed role in our democratic system of government. And the action is even

more moot now than it was when the Court last considered it.

      Courts do not decide who wins elections in a democracy; voters do. And they

have. But Plaintiffs refuse to accept reality and dismiss this action themselves.

Plaintiffs instead continue to “ask this Court to ignore the orderly statutory scheme

established to challenge elections and to ignore the will of millions of voters.” (Id.

at Pg ID 3330.) The Court already explained that “[t]his, the Court cannot, and will



                                            1
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3442 Filed 12/22/20 Page 10 of 33




 not, do.” (Id.) Plaintiffs apparently did not get the message. Intervenors must

 respectfully and regrettably ask the Court to repeat it. This Court has already denied

 Plaintiffs’ motion for emergency relief. It should now dismiss this lawsuit with

 prejudice and close the case.

                                 II.   BACKGROUND

       More than 5.5 million Michiganders cast ballots in November’s presidential

 election. It was not close. The Board of State Canvassers (“State Board”) certified

 that President-elect Joe Biden prevailed over President Donald Trump by 154,188

 votes. (See ECF No. 6 ¶ 31.) But that has not stopped the Trump Campaign and its

 allies from repeatedly filing meritless lawsuits, including this one.

       Plaintiffs initiated this lawsuit three weeks after election day and after the

 State Board certified the election for President-elect Biden. See id. Plaintiffs’

 complaint is hard to follow, but its basic gist is that Michigan election officials

 engaged in a massive, shadowy, transnational conspiracy to manufacture “hundreds

 of thousands of illegal, ineligible, duplicate, or purely fictitious ballots in the State

 of Michigan” to elect Biden. Id. ¶¶ 2–3, 17. The complaint purports to “incorporate[]

 by reference” the entirety of other state court complaints not before this Court, id.

 ¶¶ 81–100, and is riddled with conclusory allegations as to the fraudulent

 manufacturing of ballots to “rig” the election for Biden, id. ¶¶ 84, 112. Plaintiffs’

 complaint is also “supported” by “expert” declarations written for other lawsuits,



                                            2
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3443 Filed 12/22/20 Page 11 of 33




 concerning entirely different issues, in different states. See id. ¶¶ 8, 10, 157–58.

       From these incredible allegations, Plaintiffs assert various causes of action

 under the U.S. and Michigan Constitutions as well as assorted provisions of

 Michigan’s Election Code. Among other requests, Plaintiffs ask this Court to order

 Defendants to “decertify” the election and affirmatively certify results “in favor of

 President Donald Trump.” Id. ¶¶ 229–30, 233.

       On December 7, 2020, this Court issued an order denying Plaintiffs’

 emergency motion for declaratory, emergency, and permanent injunctive relief for

 many reasons, all relevant to this motion. In particular, the Court concluded that “the

 Eleventh Amendment bars Plaintiffs’ claims against Defendants,” (ECF No. 62 at

 Pg ID 3307); that “this matter is moot,” (id.); that “Plaintiffs’ delay results in their

 claims being barred by laches,” (id. at Pg ID 3313); that “abstention is appropriate,”

 (id. at Pg ID 3317); that Plaintiffs lack standing to pursue their equal protection claim

 and their Elections Clause and Electors Clause claims (id. at Pg ID 3319, 3324); and

 that Plaintiffs are unlikely to succeed on the merits of their claims at least in part

 because their legal theories do not establish claims under the Elections Clause,

 Electors Clause, or Equal Protection Clause (id. at Pg ID 3325, 3328).

       Despite that Plaintiffs’ claims were roundly rejected by this Court, they not

 only noticed an interlocutory appeal of the denial of their emergency motion—which

 they initially directed to the wrong circuit and upon which they have taken no further



                                            3
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3444 Filed 12/22/20 Page 12 of 33




 action (ECF Nos. 64, 65, 67)—but also filed a petition for certiorari in the U.S.

 Supreme Court before judgment seeking emergency mandamus relief under 28

 U.S.C. § 1651. (Attached as Ex. 1.) The U.S. Supreme Court has taken no action.

       In the meantime, the post-election process continued to run its course. Most

 significantly, on December 14, 2020, Michigan’s presidential electors met and

 formally cast their electoral votes for President-elect Biden.1 This was the final step

 in Michigan’s electoral process, and the 2020 presidential election is now complete.

       Notably, none of the extensive litigation over or intense scrutiny on

 Michigan’s election processes in the weeks since election day has unearthed any

 credible evidence that the election was affected by fraud. Rather, every single

 request for relief (not voluntarily dismissed) has been rejected thus far.2 See Donald

 J. Trump for President, Inc. v. Benson, No. 20-000225-MZ, slip op. at 5 (Mich. Ct.

 Cl. Nov. 6, 2020) (ECF No. 14-6) (denying Trump Campaign’s emergency motion

 and noting “problems with the factual and evidentiary record”); Donald J. Trump



 1
   This is undeniably a matter of common knowledge of which this Court may take
 judicial notice pursuant to Federal Rule of Evidence 201. See Fed. R. Evid. 201
 (providing that a court may take judicial notice of a fact that is either “(1) generally
 known within the trial court’s territorial jurisdiction; or (2) can be accurately and
 readily determined from sources whose accuracy cannot reasonably be questioned”).
 2
   “Courts may [] take judicial notice of public records” like court opinions when
 ruling on motions to dismiss. Geiling v. Wirt Fin. Servs., Inc., No. 14-11027, 2014
 WL 8473822, at *6 (E.D. Mich. Dec. 31, 2014) (collecting cases), aff’d, No. 15-
 1393, 2017 WL 6945559 (6th Cir. June 8, 2017).

                                            4
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3445 Filed 12/22/20 Page 13 of 33




 for President, Inc. v. Benson, No. 355378, slip op. at 1 (Mich. Ct. App. Dec. 4, 2020)

 (attached as Ex. 2) (denying leave to appeal); Donald J. Trump for President, Inc. v.

 Benson, No. 162320, slip op. at 1 (Mich. Dec. 11, 2020) (attached as Ex. 3) (same);

 Stoddard v. City Election Comm’n, No. 20-014604-CZ, slip op. at 4 (Mich. Cir. Ct.

 Nov. 6, 2020) (ECF No. 14-10) (denying motion for injunctive relief and finding “it

 is mere speculation by plaintiffs that hundreds or thousands of ballots have, in fact,

 been changed and presumably falsified”); Costantino v. City of Detroit, No. 20-

 014780-AW, slip op. at 13 (Mich. Cir. Ct. Nov. 13, 2020) (ECF No. 14-12) (“It

 would be an unprecedented exercise of judicial activism for this Court to stop the

 certification process of the Wayne County Board of Canvassers.”); Costantino v.

 City of Detroit, No. 355443, slip op. at 1 (Mich. Ct. App. Nov. 16, 2020) (ECF No.

 14-13) (denying leave to appeal); Costantino v. City of Detroit, No. 162245, slip op.

 at 1 (Mich. Nov. 23, 2020) (ECF No. 14-14) (same); Johnson v. Benson, No. 162286,

 slip op. at 1 (Mich. Dec. 9, 2020) (attached as Ex. 4) (denying petition for

 extraordinary writs and declaratory relief).3



 3
   Likewise, every federal court challenge to Biden’s victory has been rejected. See,
 e.g., Donald J. Trump for President, Inc. v. Sec’y of Commonwealth, No. 20-3371,
 2020 WL 7012522 (3d Cir. Nov. 27, 2020) (affirming refusal to enjoin certification
 of Pennsylvania’s election results); Bognet v. Sec’y of Commonwealth, 980 F.3d 336
 (3d Cir. 2020) (affirming denial of preliminary relief based on claim of vote dilution
 by purportedly illegal ballots); Wood v. Raffensperger, No. 1:20-cv-04561-SDG,
 2020 WL 6817513 (N.D. Ga. Nov. 20, 2020), aff’d, No. 20-14418 (11th Cir. Dec. 5,
 2020) (rejecting motion to enjoin Georgia from certifying election results).

                                           5
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3446 Filed 12/22/20 Page 14 of 33




                             III.   LEGAL STANDARD

       “[W]here subject matter jurisdiction is challenged under Rule 12(b)(1), . . .

 the plaintiff has the burden of proving jurisdiction in order to survive the motion.”

 RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996)

 (quoting Rogers v. Stratton Indus., Inc., 798 F.2d 913, 915 (6th Cir. 1986)).

       When considering a Rule 12(b)(6) motion to dismiss for failure to state a

 claim, a court presumes that all well-pleaded material allegations in the complaint

 are true, see Total Benefits Plan. Agency, Inc. v. Anthem Blue Cross & Blue Shield,

 552 F.3d 430, 434 (6th Cir. 2008), but “a plaintiff’s obligation to provide the

 ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

 and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Fed. R.

 Civ. P. 8(a)). Courts need not accept as true legal conclusions or unwarranted factual

 inferences. See Total Benefits Plan., 552 F.3d at 434. Where, as here, a complaint

 expressly alleges “fraud,” Rule 9(b) requires pleading with “particularity.” This

 pleading standard requires “[a]t a minimum” that allegations of fraud “specify the

 ‘who, what, when, where, and how’ of the alleged fraud.” Sanderson v. HCA-

 Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006) (alteration in original) (quoting

 United States ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899,

 903 (5th Cir. 1997)).



                                           6
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3447 Filed 12/22/20 Page 15 of 33




                                 IV.   ARGUMENT

 A.    Plaintiffs’ action is moot.

       As this Court put it two weeks ago, “this ship has sailed.” (ECF No. 62 at Pg

 ID 3307.) At this point, the ship has crossed the horizon and passed from sight.

       “The case or controversy requirement in Article III of the Constitution

 determines the power of the federal courts to entertain a suit.” Hanrahan v. Mohr,

 905 F.3d 947, 960 (6th Cir. 2018) (quoting Appalachian Reg’l Healthcare, Inc. v.

 Coventry Health & Life Ins. Co., 714 F.3d 424, 429 (6th Cir. 2013)). A case becomes

 “moot when the issues presented are no longer ‘live’ or the parties lack a legally

 cognizable interest in the outcome.” Id. (quoting Powell v. McCormack, 395 U.S.

 486, 496 (1969)). In other words, “[m]ootness results when events occur during the

 pendency of a litigation which render the court unable to grant the requested relief.”

 Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir. 1986).

       If “[t]his lawsuit was moot well before it was filed on November 25” (ECF

 No. 62 at Pg ID 3307), it is certainly moot now. Not only has nothing occurred to

 disturb the series of settled events and passed deadlines that this Court laid out on

 December 7 (id. at Pg ID 3308–09), but since then, on December 14, Michigan’s

 presidential electors met and formally cast their electoral votes for President-elect

 Biden. To the extent there was ever any possibility that this Court could grant

 Plaintiffs’ requested relief (there was not), there no longer is. There is no question



                                           7
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3448 Filed 12/22/20 Page 16 of 33




 that “[w]hat relief the Court could grant Plaintiffs is no longer available.” (Id. at Pg

 ID 3308.) As this Court has already concluded, “Plaintiffs’ requested relief

 concerning the 2020 General Election is moot.” (Id. at Pg ID 3310.) That conclusion

 alone is fatal to Plaintiffs’ lawsuit and reason alone to dismiss.

 B.    Plaintiffs’ action is barred by laches.

       This Court also found two weeks ago that “Plaintiffs could have lodged their

 constitutional challenges much sooner than they did, and certainly not three weeks

 after Election Day and one week after certification of almost three million votes.”

 (ECF No. 62 at Pg ID 3313.) “The Court conclude[d] that Plaintiffs’ delay results in

 their claims being barred by laches.” (Id.) That conclusion, too, requires dismissal.

       “In this circuit, laches is ‘a negligent and unintentional failure to protect one’s

 rights.’” United States v. City of Loveland, 621 F.3d 465, 473 (6th Cir. 2010)

 (quoting Elvis Presley Enters., Inc. v. Elvisly Yours, Inc., 936 F.2d 889, 894 (6th Cir.

 1991)). “A party asserting laches must show: (1) lack of diligence by the party

 against whom the defense is asserted, and (2) prejudice to the party asserting it.” Id.

 at 473 (quoting Herman Miller, Inc. v. Palazzetti Imps. & Exps., Inc., 270 F.3d 298,

 320 (6th Cir. 2001)). Both requirements are easily met here, as this Court already

 found and Intervenor-Defendants need not repeat. (ECF No. 62 at Pg ID 3311–13.)

       Ultimately, Plaintiffs should not be permitted to lie in wait to gauge election

 results and file suit only after their preferred candidate does not prevail, let alone



                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3449 Filed 12/22/20 Page 17 of 33




 after those election results are certified. “[T]he failure to require prompt pre-election

 action . . . as a prerequisite to post-election relief may permit, if not encourage,

 parties who could raise a claim ‘to lay by and gamble upon receiving a favorable

 decision of the electorate’ and then, upon losing, seek to undo the ballot results in a

 court action.” Toney v. White, 488 F.2d 310, 314 (5th Cir. 1973) (en banc) (quoting

 Toney v. White, 476 F.2d 203, 209 (5th Cir. 1973)). If Plaintiffs really believed that

 Dominion Voting Systems was engaged in scheme to rig elections that dated back

 to “a criminal conspiracy to manipulate Venezuelan elections in favor of dictator

 Hugo Chavez” (ECF No. 6 ¶ 6), they should have filed suit before the election. They

 certainly should not have waited until three weeks after the election.

 C.    Principles of federalism and comity strongly favor abstention.

       The relief Plaintiffs seek calls for an extraordinary intrusion on state

 sovereignty by a federal court. This Court has already recognized that “abstention is

 appropriate under the Colorado River doctrine.” (ECF No. 62 at Pg ID 3317.)

       The Pullman and Buford abstention doctrines also counsel that the claims

 Plaintiffs raise should be addressed in state court. Pullman recognizes that “federal

 courts should avoid the unnecessary resolution of federal constitutional issues and

 that state courts provide the authoritative adjudication of questions of state law.”

 Brown v. Tidwell, 169 F.3d 330, 332 (6th Cir. 1999) (quoting Brockett v. Spokane

 Arcades, Inc., 472 U.S. 491, 508 (1985)); see also R.R. Comm’n v. Pullman Co., 312



                                            9
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3450 Filed 12/22/20 Page 18 of 33




 U.S. 496, 501 (1941). Under Pullman, the court should abstain if (1) “state law is

 unclear,” and (2) “a clarification of that law would preclude the need to adjudicate

 the federal question.” Hunter v. Hamilton Cnty. Bd. of Elections, 635 F.3d 219, 233

 (6th Cir. 2011). Both requirements are met here.

       First, Plaintiffs’ federal constitutional claims focus on questions of state law.

 The complaint is premised on multiple alleged “violations of the Michigan Election

 Code,” including provisions related to poll challengers, inspectors, and the counting

 of ballots. (ECF No. 6 ¶¶ 1, 208–28.) Whether such violations occurred is a question

 of state law that a state court can and should adjudicate.

       Second, clarification of these state law issues would preclude the need to

 adjudicate the federal questions in this case. Indeed, if a state court concludes that

 election officials did not “deviate from the requirements of the Michigan Election

 Code,” id. ¶ 179, Plaintiffs’ Elections and Electors Clauses claim vanishes.

 Similarly, Plaintiffs’ Equal Protection Clause and Due Process Clause claims are

 based on Defendants’ alleged “fail[ure] to comply with the requirements of the

 Michigan Election Code,” which Plaintiffs allege “diluted the[ir] lawful ballots.” Id.

 ¶¶ 188, 205. Numerous other cases that allege near-identical instances of illegality

 and fraud—on which Plaintiffs’ federal constitutional claims are premised—are

 pending in state court. See supra at 4–5. If these state courts definitively interpret

 Michigan law, there would be nothing left for this Court to decide. Allowing



                                           10
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3451 Filed 12/22/20 Page 19 of 33




 Michigan courts to interpret these state law questions thus “may obviate the federal

 claims” and “eliminate the need to reach the federal question,” and this Court should

 therefore abstain. GTE N., Inc. v. Strand, 209 F.3d 909, 921 (6th Cir. 2000).

        Finally, Plaintiffs’ claims are precluded under Burford abstention, which is

 appropriate, as here,

       where timely and adequate state-court review is available and (1) a case
       presents “difficult questions of state law bearing on policy problems of
       substantial public import whose importance transcends the result in the
       case at bar,” or (2) the “exercise of federal review of the question in a
       case and in similar cases would be disruptive of state efforts to establish
       a coherent policy with respect to a matter of substantial public
       concern.”

 Caudill v. Eubanks Farms, Inc., 301 F.3d 658, 660 (6th Cir. 2002) (quoting New

 Orleans Pub. Serv., Inc. v. Council, 491 U.S. 350, 361 (1989)); see also Burford v.

 Sun Oil Co., 319 U.S. 315, 334 (1943). As Plaintiffs themselves note, the U.S.

 Constitution delegates to the states the responsibility for determining the “Manner”

 in which each appoints presidential electors. U.S. Const. art. I, § 4, cl. 1. Indeed, as

 Plaintiffs’ complaint also notes, Michigan has an extensive Election Code that

 provides for an orderly certification of election results. Because the State has

 “primary authority over the administration of elections,” Hunter, 635 F.3d at 232,

 abstention is proper—this case implicates an area where “the State’s interests are

 paramount” and thus “would best be adjudicated in a state forum.” Caudill, 301 F.3d

 at 660 (quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 728 (1996)).



                                           11
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3452 Filed 12/22/20 Page 20 of 33




 D.    The Eleventh Amendment bars Plaintiffs’ claims.

       Likewise, this Court “conclude[d] that the Eleventh Amendment bars

 Plaintiffs’ claims against Defendants.” (ECF No. 62 at Pg ID 3307.)

       As the Supreme Court explained in Pennhurst State School & Hospital v.

 Halderman, the Eleventh Amendment prohibits federal courts from granting “relief

 against state officials on the basis of state law, whether prospective or retroactive.”

 465 U.S. 89, 106 (1984). This is true even when state law claims are styled as federal

 causes of action. See, e.g., Balsam v. Sec’y of State, 607 F. App’x 177, 183–84 (3d

 Cir. 2015) (Eleventh Amendment bars state law claims even when “premised on

 violations of the federal Constitution”); Massey v. Coon, No. 87-3768, 1989 WL

 884, at *2 (9th Cir. Jan. 3, 1989) (affirming dismissal where “on its face the

 complaint states a claim under the due process and equal protection clauses of the

 Constitution, [but] these constitutional claims are entirely based on the failure of

 defendants to conform to state law”).

       Count IV, which alleges only violations of Michigan law, is indisputably

 barred under Pennhurst. The same is true of Plaintiffs’ other claims, each of which,

 although cloaked in the garb of a federal cause of action, ultimately asks the Court

 to determine that state officials violated state law and compel state officials to do

 what Plaintiffs believe Michigan law requires. (See ECF No. 62 at Pg ID 3302–07.)




                                           12
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3453 Filed 12/22/20 Page 21 of 33




 E.    Plaintiffs lack standing.

       As a final jurisdictional barrier to Plaintiffs’ suit, this Court found that

 Plaintiffs lack standing to bring their constitutional claims. (See ECF No. 62 at Pg

 ID 3317–24.) To avoid dismissal on Article III grounds, a “plaintiff must have

 (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

 the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Plaintiffs fail to establish a

 sufficient injury in fact, and they lack prudential standing to bring Count I.

       First, Plaintiffs do not allege harms sufficient to establish Article III standing

 on any of their claims. Plaintiffs do not allege that they were deprived of the right to

 vote; instead, they allege they are harmed by violations of Michigan law which

 “diluted” their votes. (ECF No. 6 ¶¶ 188, 205.) But this purported injury of vote-

 dilution-through-unlawful balloting has been repeatedly rejected as a viable basis for

 standing, and for good reason: any purported vote dilution somehow caused by

 counting allegedly improper votes would affect all Michigan voters and candidates,

 not just Plaintiffs, and therefore constitutes a generalized grievance insufficient for

 standing. See Bognet, 980 F.3d at 353–55 (rejecting identical theory for standing and

 explaining that “[t]his conceptualization of vote dilution—state actors counting

 ballots in violation of state election law—is not a concrete harm under the Equal

 Protection Clause”); Donald J. Trump for President, Inc. v. Cegavske, No. 2:20-CV-



                                            13
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3454 Filed 12/22/20 Page 22 of 33




 1445 JCM (VCF), 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020) (similar).

       Plaintiffs also claim they have suffered harm as a result of alleged violations

 of the Elections and Electors Clauses, but that injury too “is precisely the kind of

 undifferentiated, generalized grievance about the conduct of government”

 insufficient for standing. Lance v. Coffman, 549 U.S. 437, 442 (2007) (per curiam);

 accord Wood, 2020 WL 6817513, at *5.

       Second, Plaintiffs lack prudential standing to bring their Elections and

 Electors Clauses claim. “Even if an injury in fact is demonstrated, the usual rule”—

 applicable here—“is that a party may assert only a violation of its own rights.”

 Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 392 (1988). Plaintiffs’ Count I, by

 contrast, “rest[s] . . . on the legal rights or interests of third parties,’” Kowalski v.

 Tesmer, 543 U.S. 125, 129 (2004)—specifically, the Michigan Legislature’s

 purported rights under the Elections and Electors Clauses. (See ECF No. 6 ¶ 179

 (alleging “Defendants are not part of the Michigan Legislature and cannot exercise

 legislative power”).) But Plaintiffs have no authority to assert the rights of the

 Michigan Legislature. See Lance, 549 U.S. at 442 (rejecting notion that “private

 citizens acting on their own behalf” can bring Elections Clause claim); Corman v.

 Torres, 287 F. Supp. 3d 558, 573 (M.D. Pa. 2018) (per curiam) (“[T]he Elections

 Clause claims asserted in the verified complaint belong, if they belong to anyone,

 only to the Pennsylvania General Assembly.”); Bognet, 980 F.3d at 349–50



                                            14
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3455 Filed 12/22/20 Page 23 of 33




 (similar). “Absent a ‘hindrance’ to the [Legislature’s] ability to defend its own rights,

 this prudential limitation on standing cannot be excused.” Corman, 287 F. Supp. 3d

 at 572 (quoting Kowalski, 543 U.S. at 130). Plaintiffs have not attempted to identify

 such a hindrance and Count I should be dismissed on this additional ground.

 F.    Plaintiffs fail to state a claim on which relief can be granted.

       Even if this Court had jurisdiction to consider Plaintiffs’ claims, their

 complaint should be dismissed under Rule 12(b)(6). Plaintiffs’ ludicrous allegations

 of widespread fraud and malfeasance are the antithesis of plausible claims for relief.

       1.     Plaintiffs’ claims are not plausible.

       Under the Federal Rules, plaintiffs must allege “enough facts to state a claim

 to relief that is plausible on its face.” Twombly, 550 U.S. at 570. While Rule 8 “does

 not require ‘detailed factual allegations,’ [] it demands more than an unadorned, the-

 defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Twombly, 550 U.S. at 555). The shortcomings in Plaintiffs’

 complaint become even more apparent when considered through the lens of Rule

 9(b), which demands Plaintiffs “state with particularity the circumstances

 constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

       Plaintiffs’ complaint does not satisfy the standards of Rule 8, much less Rule

 9(b). The complaint suggests a massive, coordinated effort among election software

 systems, local election officials, and hostile foreign actors to perpetrate electoral



                                            15
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3456 Filed 12/22/20 Page 24 of 33




 fraud and swing a presidential election. (See, e.g., ECF No. 6 ¶ 112 (alleging an

 “interstate fraudulent scheme to rig the 2020 General Election for Joe Biden”).) The

 Supreme Court has instructed that “[d]etermining whether a complaint states a

 plausible claim for relief” is “a context-specific task that requires the reviewing court

 to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. It

 challenges both experience and common sense to accept Plaintiffs’ overarching

 theory that widespread fraud occurred during the most scrutinized election in

 modern history, particularly based on the allegations advanced in the complaint.

          Even a quick glance at these allegations reveals their utter lack of plausibility.

 For example, Plaintiffs cite as “[p]erhaps [their] most probative evidence” a

 witness’s claim that she saw two vans arrive at TCF Center on November 4, which

 she assumed were for food but “never saw any food coming out of these vans.” (ECF

 No. 6 ¶ 84.) The witness “noted the coincidence that ‘Michigan had discovered over

 100,000 more ballots—not even two hours after the last van left,’” which Plaintiffs

 conclude evidences an “illegal vote dump.” Id. But though Plaintiffs would like to

 draw such an extraordinary inference, the witness did not see 100,000 ballots come

 out of the vans. (See ECF No. 6-5.) And seeing two vans in downtown Detroit does

 not render plausible a claim that those vans were brimming with fraudulent ballots.4



 4
     Plaintiffs’ allegations of fraud at TCF Center have already been rejected, including


                                              16
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3457 Filed 12/22/20 Page 25 of 33




 The Court should not accept unwarranted factual inferences. See Total Benefits

 Plan., 552 F.3d at 434; see also United States v. Walgreen Co., 846 F.3d 879, 881

 (6th Cir. 2017) (“[I]nferences and implications are not what Civil Rule 9(b) requires.

 It demands specifics—at least if the claimant wishes to raise allegations of fraud.”).

       Similarly, Plaintiffs allege massive fraud in election software, explaining that

 their expert found a “dramatic shift in votes between the two major party candidates

 as the tabulation of the turnout increased, and more importantly, the change in voting

 share before and after 2 AM on November 4, 2020.” (ECF No. 6 ¶ 142.) But even

 under the traditional pleading standard, “[w]here a complaint pleads facts that are

 ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

 possibility and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678

 (emphasis added) (quoting Twombly, 550 U.S. at 557). Here, the sequencing of vote

 tabulation is instead consistent with the opposite inference—namely, the well-

 reported fact that absentee ballots, which could not be processed and counted in

 Michigan until election day, heavily favored President-elect Biden. Given that

 “obvious alternative explanation” for the facts alleged by Plaintiffs, Twombly, 550




 in Costantino, the case Plaintiffs try to incorporate by reference. (See ECF No. 14-
 12 at Pg ID 2008 (describing an affidavit as “rife with speculation and guess-work
 about sinister motives”); id. at Pg ID 2009 (“[T]he allegations [in the affidavit] are
 simply not credible.”); id. at Pg ID 2010 (affidavits contradicted by other individuals
 present); id. at Pg ID 2011 (affiant lacked knowledge of vote-counting process).)

                                           17
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3458 Filed 12/22/20 Page 26 of 33




 U.S. at 567, this Court need not credit Plaintiffs’ inferences and allegations.5

       2.     Plaintiffs have not pleaded a viable equal protection claim.

       Plaintiffs have not stated a cognizable equal protection claim. (See ECF No.

 62 at Pg ID 3325–28.) Count II alleges that “Defendants[’] fail[ure] to comply with

 the requirements of the Michigan Election Code [] diluted [their] lawful ballots.”

 (ECF No. 6 ¶ 188.) This is not an equal protection injury. Vote dilution is a viable

 basis for federal claims only in certain contexts, such as when laws structurally

 devalue one community’s votes over another’s. See, e.g., Bognet, 980 F.3d at 355

 (“[V]ote dilution under the Equal Protection Clause is concerned with votes being

 weighed differently.”). But Plaintiffs’ “conceptualization of vote dilution—state

 actors counting ballots in violation of state election law—is not a concrete harm

 under the Equal Protection Clause of the Fourteenth Amendment.” Id. at 354; see

 also Wood, 2020 WL 6817513, at *8–10 (concluding that vote-dilution injury is not

 “cognizable in the equal protection framework”). Indeed, “if dilution of lawfully cast

 ballots by the ‘unlawful’ counting of invalidly cast ballots ‘were a true equal-




 5
   Far from supporting the complaint, the attached exhibits only prove this point, and
 also make conclusory and implausible allegations. They include an anonymous
 declaration claiming that the Dominion voting system—which has been vetted by
 both the federal and dozens of state governments—was “certainly compromised by
 rogue actors, such as Iran and China” (ECF No. 6-25 ¶ 21), and another anonymous
 declaration alleging, without factual basis, that “the vote counting was abruptly
 stopped in five states using Dominion software” (ECF No. 6-1 ¶ 26).

                                           18
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3459 Filed 12/22/20 Page 27 of 33




 protection problem, then it would transform every violation of state election law . . .

 into a potential federal equal-protection claim.’” Bognet, 980 F.3d at 355 (quoting

 Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-CV-966, 2020 WL

 5997680 at *45–46 (W.D. Pa. Oct. 10, 2020)).

       Plaintiffs also briefly insinuate an equal protection claim by alleging that

 Defendants “violate[d] Plaintiffs’ right to be present and have actual observation and

 access to the electoral process” (ECF No. 6 ¶ 193), but this too lacks merit. Courts

 have repeatedly held “there is no individual constitutional right to serve as a poll

 watcher.” Boockvar, 2020 WL 5997680, at *7 (quoting Pa. Democratic Party v.

 Boockvar, 238 A.3d 345, 385 (Pa. 2020)). Plaintiffs cite no authority to the contrary.

       3.     Plaintiffs have not pleaded a due process claim.

       With Count III, Plaintiffs attempt to convert their purported violations of

 Michigan’s Election Code into a due process violation, once again alleging that these

 violations of state law diluted their votes. (See ECF No. 6 ¶¶ 203–05.) But as

 discussed supra at 18–19, vote dilution is a context-specific theory of constitutional

 harm premised on the Equal Protection Clause, not the Due Process Clause, and at

 any rate, Plaintiffs have failed to plead a cognizable vote-dilution claim.

       Even if this Court construed Plaintiffs’ allegations as attempting to state a

 “fundamental fairness” due process claim, the complaint would still fall short. “The

 Constitution is not an election fraud statute,” Minn. Voters All. v. Ritchie, 720 F.3d



                                           19
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3460 Filed 12/22/20 Page 28 of 33




 1029, 1031 (8th Cir. 2013), and it “d[oes] not authorize federal courts to be state

 election monitors.” Gamza v. Aguirre, 619 F.2d 449, 454 (5th Cir. 1980). Even “a

 deliberate violation of state election laws by state election officials does not

 transgress against the Constitution.” Shipley v. Chi. Bd. of Election Comm’rs, 947

 F.3d 1056, 1062 (7th Cir. 2020) (quoting Kasper v. Bd. of Election Comm’rs, 814

 F.2d 332, 342 (7th Cir. 1987)). As the Ninth Circuit has explained,

       [A] court will strike down an election on substantive due process
       grounds if two elements are present: (1) likely reliance by voters on an
       established election procedure and/or official pronouncements about
       what the procedure will be in the coming election; and (2) significant
       disenfranchisement that results from a change in the election
       procedures.

 Bennett v. Yoshina, 140 F.3d 1218, 1226–27 (9th Cir. 1998). In other words, the sort

 of unconstitutional irregularities that courts have entertained under the Due Process

 Clause consist of widescale disenfranchisement. But Plaintiffs’ complaint does not

 allege disenfranchisement at all. To the contrary, it is Plaintiffs who seek to negate

 the votes cast by millions of eligible Michigan voters. Count III therefore does not

 state a due process claim and must be dismissed.

       4.     Plaintiffs have not stated an Elections and Electors Clause claim.

       Count I alleges that Defendants “fail[ed] to follow the requirements of the

 Michigan Election Code.” (ECF No. 6 ¶ 180.) This is not a violation of the Elections

 and Electors Clauses; it is simply not the case, as Plaintiffs suggest, that any

 deviation from statutory election procedures automatically constitutes a violation of


                                          20
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3461 Filed 12/22/20 Page 29 of 33




 these Clauses. (See ECF No. 62 at Pg ID 3324–25.)

       Indeed, the distinction between an actual federal claim under the Elections

 and Electors Clauses and a state law claim masquerading as a federal claim (like

 Count I) becomes clear after examining other cases brought under these Clauses. In

 Cook v. Gralike, for example, the Supreme Court struck down a Missouri law

 mandating a particular ballot designation for any congressional candidate who

 refused to commit to term limits after concluding that such a statute constituted a

 “‘regulation’ of congressional elections” under the Elections Clause. 531 U.S. 510,

 525–26 (2001) (quoting U.S. Const. art. I, § 4, cl. 1). And in Arizona State

 Legislature v. Arizona Independent Redistricting Comm’n, the Supreme Court

 upheld a law that delegated the redistricting process to an independent commission

 after reaffirming that “the Legislature” as used in the Elections Clause includes “the

 State’s lawmaking processes.” 576 U.S. 787, 824 (2015). In these cases, the task of

 federal courts was to measure state laws against federal mandates set out under the

 Elections Clause—in the former, what is a “regulation”; in the latter, who is “the

 Legislature.” No such federal question is posed here. Instead, the only issue is

 whether Defendants followed Michigan’s Election Code. Count I, like Plaintiffs’

 other claims, is premised solely on violations of state law. It does not raise an

 Elections and Electors Clauses claim and should therefore be dismissed.




                                          21
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3462 Filed 12/22/20 Page 30 of 33




       5.     Plaintiffs’ claim under the Michigan Constitution and Michigan
              Election Code fails a matter of law.

       Count IV of Plaintiffs’ complaint alleges that Defendants violated several

 provisions of Michigan’s Election Code, primarily related to the rights of election

 challengers and inspectors, which they then assert gives them the right to conduct a

 free-wheeling audit and “void[] the election” under Article II, section 4 of the

 Michigan Constitution. (ECF No. 6 ¶¶ 208–28.)6

       But Plaintiffs omit essential text from the constitutional provision they seek

 to vindicate, which states that Michigan voters have the right to an audit only “in

 such a manner as prescribed by law.” Mich. Const. art. II, § 4(1)(h) (emphasis

 added). Since passing that constitutional amendment in 2018, Michigan has indeed

 implemented procedures, under Michigan law, for the Secretary of State to conduct

 an audit after an election. See Mich. Comp. Laws § 168.31a. Indeed, the Secretary

 has confirmed that the State will conduct an audit of the 2020 general election, as

 Michigan law requires7—and the Costantino court denied a motion seeking an audit


 6
   For this claim, Plaintiffs rely on the Costantino complaint, which they seek to
 “incorporate[] by reference.” (ECF No. 6 ¶ 81.) Plaintiffs place entire allegations
 from Costantino in their own Complaint even though Costantino’s claims have been
 found unlikely to succeed, and two appeals of that ruling have been rejected. It
 hardly needs stating Plaintiffs cannot assert injuries of parties not before this Court.
 7
  See Statement from Secretary of State Jocelyn Benson on Planned Audits to Follow
 Certification of the Nov. 3, 2020, General Election, Mich. Sec’y of State (Nov. 19,
 2020),      https://www.michigan.gov/documents/sos/SOS_Sstatement_on_Audits_


                                           22
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3463 Filed 12/22/20 Page 31 of 33




 of Wayne County’s returns for this very reason. See Costantino v. City of Detroit,

 No. 20-014780-AW, slip op. at 5 (Mich. Cir. Ct. Dec. 8, 2020) (attached as Ex. 5).

 Plaintiffs are entitled to nothing more under the state’s constitution or law. Indeed,

 it is Plaintiffs’ request for an extralegal audit and order “voiding the election” that

 would rewrite the statutory and constitutional provisions under which they purport

 to bring this claim. (ECF No. 6 ¶ 228.) Count IV should therefore be dismissed.

 G.    Plaintiffs are not entitled to the relief they seek.

       Lastly, rather than remedying a constitutional violation, Plaintiffs’ requested

 relief would create one. No court has ever done what Plaintiffs ask this Court to

 do—throw out the election results, discard 5.5 million votes, and declare the losing

 candidate the victor by judicial proclamation. The Court already declined Plaintiffs’

 invitation “to ignore the orderly statutory scheme established to challenge elections

 and to ignore the will of millions of voters” (ECF No. 62 at Pg ID 3330), standing

 in good company with other courts that have rejected lawsuits advancing similar—

 and similarly spurious—attacks on our democratic system. See, e.g., Wood, 2020

 WL 6817513, at *13 (“To interfere with the result of an election that has already

 concluded would be unprecedented and harm the public in countless ways.”);

 Feehan v. Wis. Elections Comm’n, No. 20-cv-1771-pp, 2020 WL 7250219, at *1



 708290_7.pdf. The Court can take judicial notice of this public document published
 on the Secretary of State’s website. See, e.g., Geiling, 2014 WL 8473822, at *6.

                                           23
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3464 Filed 12/22/20 Page 32 of 33




 (E.D. Wis. Dec. 9, 2020) (“Federal judges do not appoint the president in this

 country. One wonders why the plaintiffs came to federal court and asked a federal

 judge to do so.”), appeal docketed, No. 20-3448 (7th Cir. Dec. 16, 2020); Bowyer v.

 Ducey, No. CV-20-02321-PHX-DJH, 2020 WL 7238261, at *16 (D. Ariz. Dec. 9,

 2020) (“Allegations that find favor in the public sphere of gossip and innuendo

 cannot be a substitute for earnest pleadings and procedure in federal court. They

 most certainly cannot be the basis for upending Arizona’s 2020 General Election.”).

       As another federal court stated last month when the Trump Campaign sought

 an order prohibiting Pennsylvania’s officials from certifying election results, “[t]his

 Court has been unable to find any case in which a plaintiff has sought such a drastic

 remedy in the contest of an election, in terms of the sheer volume of votes asked to

 be invalidated.” Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-CV-

 02078, 2020 WL 6821992, at *1 (M.D. Pa. Nov. 21, 2020), aff’d, No. 20-3371 (3d

 Cir. Nov. 27, 2020). America is a democracy. “Voters, not lawyers, choose the

 President. Ballots, not briefs, decide elections.” Boockvar, 2020 WL 7012522 at *9.

                                V.     CONCLUSION

       For the foregoing reasons, Intervenor-Defendants respectfully request that the

 Court dismiss Plaintiffs’ amended complaint.




                                           24
Case 2:20-cv-13134-LVP-RSW ECF No. 72, PageID.3465 Filed 12/22/20 Page 33 of 33




       Dated: December 22, 2020.        Respectfully submitted,



                                        /s/ Scott R. Eldridge
  Marc E. Elias (DC #442007)            Scott R. Eldridge (P66452)
  PERKINS COIE LLP                      MILLER CANFIELD
  700 Thirteenth Street NW, Suite 800   One Michigan Avenue, Suite 900
  Washington, DC 20005                  Lansing, Michigan 48933
  Telephone: (202) 654-6200             Telephone: (517) 483-4918
  melias@perkinscoie.com                eldridge@millercanfield.com

  William B. Stafford (WA #39849)       Mary Ellen Gurewitz (P25724)
  PERKINS COIE LLP                      CUMMINGS & CUMMINGS
  1201 Third Avenue, Suite 4900         423 North Main Street, Suite 200
  Seattle, Washington 98101             Royal Oak, Michigan 48067
  Telephone: (206) 359-8000             Telephone: (248) 733-3405
  wstafford@perkinscoie.com             maryellen@cummingslawpllc.com

  John F. Walsh (CO #16642)             Seth P. Waxman (DC #257337)
  WILMER CUTLER PICKERING               Brian M. Boynton (DC #483187)
  HALE AND DORR LLP                     WILMER CUTLER PICKERING
  1225 Seventeenth Street, Suite 2600   HALE AND DORR LLP
  Denver, Colorado 80202                1875 Pennsylvania Avenue NW
  Telephone: (720) 274-3154             Washington, D.C. 20006
  john.walsh@wilmerhale.com             Telephone: (202) 663-6000
                                        seth.waxman@wilmerhale.com
                                        brian.boynton@wilmerhale.com

                      Counsel for Intervenor-Defendants




                                        25
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3466 Filed 12/22/20 Page 1 of 49




                                      CASE NO.


          IN THE SUPREME COURT OF THE UNITED STATES


   IN RE: TIMOTHY KING, MARIAN ELLEN SHERIDAN, JOHN
  EARL HAGGARD, CHARLES JAMES RITCHARD, JAMES DAVID
             HOOPER and DAREN WADE RUBINGH,

                                 Plaintiffs/Petitioners.


   PETITION FOR WRIT OF CERTIORARI PURSUANT TO 28
    U.S.C. § 1651(a), On Petition for a Writ of Certiorari to the
  United States Federal District Court for the Eastern District of
                             Michigan


 SIDNEY POWELL
 STEFANIE LAMBERT JUNTTILA
 Attorney for Plaintiffs/Petitioners
        TIMOTHY KING, MARIAN ELLEN SHERIDAN, JOHN EARL HAGGARD,
        CHARLES JAMES RITCHARD, JAMES DAVID HOOPER and
        DAREN WADE RUBINGH
 500 Griswold Street, Suite 2340
 Detroit, MI 48226
 (248) 270-6689
 attorneystefanielambert@gmail.com

 HOWARD KLEINHENDLER
 Attorney for Plaintiff/Petitioners
 369 Lexington Avenue, 12th Floor
 New York, New York 10017
 (917) 793-1188
 howard@kleinhendler.com
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3467 Filed 12/22/20 Page 2 of 49




 ERIK A. GRILL
 HEATHER S. MEINGAST
 Michigan Department of Attorney General
 Civil Litigation, Employment & Elections Division
 Attorney for Defendants/Respondents
        Attorneys for GRETCHEN WHITMER, in her official capacity as Governor of
        the State of Michigan, JOCELYN BENSON, as Michigan Secretary of State
        and the Michigan BOARD OF STATE CANVASSERS
 PO Box 30736
 Lansing, MI 48909
 517-335-7659
 Email: grille@michigan.gov

 DARRYL BRESSACK
 DAVID H. FINK and NATHAN J. FINK
       Attorneys for Intervenor Defendant and
       Respondent City of Detroit
 38500 Woodward Avenue; Suite 350
 Bloomfield Hills, MI 48304
 248-971-2500
 Email: dbressack@finkbressack.com

 ANDREW A. PATERSON, JR.
       Attorney for Robert Davis
 46350 Grand River Ave.
 Novi, MI 48374
 248 568-9712 Email: aap43@hotmail.com
 MARY ELLEN GUREWITZ
 Attorney for Intervenor
       Democratic National Committee
 Cummings & Cummings Law PLLC
 423 North Main Street; Suite 200
 Royal Oak, MI 48067
 313-204-6979
 Email: megurewitz@gmail.com

 SCOTT R. ELDRIDGE
        Attorney for Intervenor Defendant
        Michigan Democratic Party
 Miller, Canfield,
 One Michigan Avenue; Suite 900
 Lansing, MI 48933-1609
 517-483-4918
 Email: eldridge@millercanfield.com
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3468 Filed 12/22/20 Page 3 of 49



 DANIEL M. SHARE
 EUGENE DRIKER
 STEPHEN E. GLAZEK
       Attorney for Michigan State Conference NAACP
 Barris, Sott, Denn & Driker, PLLC
 333 West Fort Street; 12th Floor
 Detroit, MI 48226
 313-965-9725
 Email: dshare@bsdd.com

 EZRA D. ROSENBERG
 Lawyers' Committee for Civil Rights Under Law
 1500 K Street, NW; Suite 900
 Washington, DC 20005
 202-662-8345
 Email: erosenberg@lawyerscommittee.org

 JON GREENBAUM
 Lawyers' Committee for Civil Rights Under Law
 District Of Columbia
 1500 K Street NW
 Ste 9th Floor
 Washington, DC 20005
 202-662-8315
 Email: jgreenbaum@lawyerscommittee.org
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3469 Filed 12/22/20 Page 4 of 49



 ISSUES PRESENTED

     I. THE TRIAL COURT ERRED WHEN IT DENIED THE
 PETITIONERS’ EMERGENCY MOTION WITOUT EVEN A HEARING OR
 ORAL ARGUMENT FOR DECLARATORY, EMERGENCY, AND
 PERMANENT INJUNCTIVE RELIEF WHEN THE PETITIONERS HAD
 PRESENTED A PRIMA FACIE CASE SETTING FORTH CLAIMS OF
 WIDESPREAD VOTER IRREGULARITIES AND FRAUD IN THE STATE
 OF MICHIGAN IN THE PROCESSING AND TABULATION OF VOTES
 AND ABSENTEE BALLOT. THE TRIAL COURT COMPLETELY AND
 UTTERLY IGNORGED THE DOZENS OF AFFIDAVITS, TESTIMONIALS,
 EXPERT OPINIONS, DIAGRAMS AND PHOTOS THAT SUPPORTED THE
 PETITIONERS’ CLAIM SEEKING AN INJUNCTION OF THE VOTING
 PROCESS.

      A. WHETHER THE PETITIONERS HAVE PRESENTED
 SUFFICIENT EVIDENCE TO SUPPORT THREE CLAIMS PURSUANT TO
 42 USC§ 1983: (Count I) VIOLATION OF THE ELECTIONS AND
 ELECTORS CLAUSES; (Count II) VIOLATION OF THE FOURTEEN
 AMENDMENT EQUAL PROTECTION CLAUSE AND (Count III) DENIAL
 OF THE FOURTEENTH AMENDMENT DUE PROCESS CLAUSE AND A
 VIOLATION OF THE MICHIGAN ELECTION CODE?

     B. WHETHER THE PETITIONERS PRESENTED SUFFICIENT
 EVIDENCE WHICH WAS IGNORED BY THE DISTRICT TO WARRANT A
 PRELIMINARY INJUNCTION WHERE THE PROFFERED EVIDENCE
 ESTALBLISHED LIKEHOOD OF SUCCESS ON THE MERITS, THAT THE
 PETITIONERS WOULD SUFFER IRREPARABLE HARM IN THE
 ABSENCE OF PRELIMINARY RELIEF AND THAT THE BALANCE OF
 EQUITIES TIPS IN THIE FAVOR AND THAT AN INJUNCTION IS IN THE
 PUBLIC INTEREST?

     II. WHETHER THE DISTRICT COURT ERRED WHEN IT
 DISMISSED THE PETITIONERS EMERGENCY MOTION AND REQUEST
 FOR PRELIMINARY INJUNCTION WHEN THE COURT HELD THAT THE
 PETITIONERS STATE LAW CLAIMS AGAINST RESPONDENTS WERE
 BARRED BY ELEMENTH AMENDMENT IMMUNITY?

     III. WHETHER THE DISTRICT COURT ERREONEOUSLY HELD
 THAT THE PETITIONERS CLAIMS SEEKING A PRELIMINARY
 INJUNCTION WERE BARRED AS BEING MOOT WHEN THE
 ELECTORAL COLLEGE HAS YET TO CERTIFY THE NATIONAL
 ELECTION AND AS SUCH THE RELIEF REQUESTED IS TIMELY?



                                       i
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3470 Filed 12/22/20 Page 5 of 49




     IV. WHETHER THE DISTRICT COURT ERRED WHEN IT HELD
 THAT THE PETITIONERS CLAIMS WERE BARRED BY THE DOCTRINE
 OF LACHES WHEN THE CLAIMS WERE IN FACT TIMELY MADE AND
 ARE ADDRESSING HARM THAT IS CONTINUING AND FORTHCOMING
 AND THE RESPONDENTS ARE NOT PREJUDICIED BY ANY DELAYS IN
 THE FILING BY THE PETITIONERS?

     V. WHETHER THE DISTRICT COURT ERRED WHEN IT
 DISMISSED THE PETITIONERS CLAIMS BASED ON THE ABSTENTION
 DOCTRINE IDENTIFIED IN THE US SUPREME COURT CASE OF
 COLORADO RIVER WITHOUT ANY SHOWING OF PARALLEL STATE
 COURT PROCEEDINGS THAT ADDRESS THE IDENTICAL RELIEF
 SOUGHT?

     VI. WHETHER THE DISTRICT COURT ERRED WHEN IT FOUND
 THAT THE PETITIONERS FAILED TO SHOW THAT THEIR INJURY CAN
 BE REDRESSED BY THE RELIEF SOUGHT AND HELD THAT THE
 PETITIONERS POSSESS NO STANDING TO PURSUE THEIR EQUAL
 PROTECTION CLAIM WHEN GIVEN THE EVIDENCE PRESENTED AND
 THE RELIEF SOUGHT, THE ISSUE OF VOTER FRAUD AND
 VALIDATION OF ELECTION IS THE VERY RELIEF THAT A COURT CAN
 REDRESS PURSUANT TO THE EQUAL PROTECTION AND THE
 PETITIONERS CLEARLY HAVE STANDING?

      VII. WHETHER THE DISTRICT COURT ERRED WHEN IT FOUND
 THAT PETITIONERS CLAIMS WERE BARRED BECAUSE THE COURT
 DETERMINED THE PETITIONERS “ASSERT NO PARTICULARIZED
 STAKE IN THE LITIGATION” AND FAILED TO ESTABLISH AN INJURY-
 IN-FACT AND THUS LACK STANDING TO BRING THEIR ELECTIONS
 CLAUSE AND ELECTORS CLAUSE CLAIMS WHEN THE PETITIONERS
 ARE THE VERY INDIVIDUALS WHO CAN ASSERT THIS CLAIM AND
 HAVE PROPER STANDING TO DO SO?




                                       ii
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3471 Filed 12/22/20 Page 6 of 49




 PARTIES TO THE PROCEEDINGS AND STANDING

       All parties appear in the caption of the case on the cover page.

       Each of the following Plaintiffs/Petitioners are registered Michigan
 voters and nominees of the Republican Party to be a Presidential Elector on
 behalf of the State of Michigan: Timothy King, a resident of Washtenaw
 County, Michigan; Marian Ellen Sheridan, a resident of Oakland County,
 Michigan; and, John Earl Haggard, a resident of Charlevoix, Michigan;

        Each of these Plaintiffs/Petitioners has standing to bring this action as
 voters and as candidates for the office of Elector under MCL §§ 168.42 &
 168.43 (election procedures for Michigan electors).As such, Presidential
 Electors “have a cognizable interest in ensuring that the final vote tally
 reflects the legally valid votes cast,” as “[a]n inaccurate vote tally is a concrete
 and particularized injury to candidates such as the Electors.” Carson v.
 Simon, 978 F.3d 1051, 1057 (8th Cir. 2020) (affirming that Presidential
 Electors have Article III and prudential standing to challenge actions of
 Secretary of State in implementing or modifying State election laws); see also
 McPherson v. Blacker, 146 U.S. 1, 27 (1892); Bush v. Palm Beach Cty.
 Canvassing Bd., 531 U.S. 70, 76 (2000) (per curiam). Each brings this action
 to set aside and decertify the election results for the Office of President of the
 United States that was certified by the Michigan Secretary of State on
 November 23, 2020. The certified results showed a plurality of 154,188 votes
 in favor of former Vice-President Joe Biden over President Trump.

       Petitioner James Ritchard is a registered voter residing in Oceana
 County. He is the Republican Party Chairman of Oceana County. Petitioner
 James David Hooper is a registered voter residing in Wayne County. He is the
 Republican Party Chairman for the Wayne County Eleventh District.
 Petitioner Daren Wade Ribingh is a registered voter residing in Antrim
 County. He is the Republican Party Chairman of Antrim County.

        Respondent Gretchen Whitmer (Governor of Michigan) is named herein
 in her official capacity as Governor of the State of Michigan. Respondent
 Jocelyn Benson (“Secretary Benson”) is named as a defendant/respondent in
 her official capacity as Michigan’s Secretary of State. Jocelyn Benson is the
 “chief elections officer” responsible for overseeing the conduct of Michigan
 elections. Respondent Michigan Board of State Canvassers is “responsible for
 approv[ing] voting equipment for use in the state, certify[ing] the result of
 elections held statewide….” Michigan Election Officials’ Manual, p. 4. See also
 MCL 168.841, etseq. On March 23, 2020, the Board of State Canvassers
 certified the results of the 2020 election finding that Joe Biden had received
 154,188 more votes than President Donald Trump.
                                          iii
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3472 Filed 12/22/20 Page 7 of 49



                           TABLE OF CONTENTS

 ISSUES PRESENTED………………………………………………….                                  i

 PARTIES TO THE PROCEEDINGS AND STANDING………………… iii

 TABLE OF CONTENTS………………………………………………..                                 iv

 INDEX TO APPENDICES……………………………………………..                                vi

 TABLE OF AUTHORITIES……………………………………………                                 vii

 INTRODUCTION……………………………………………………………… 1

 OPINION BELOW………………………………………………………                                    3

 JURISDICTION………………………………………………………….                                   3

 CONSTITUTIONAL AND STATUTORY PROVISIONS………………… 5

 STATEMENT OF THE CASE………………………………………………. 6

 REASONS IN SUPPORT OF GRANTING WRIT OF CERTIORARI                     10

 ARGUMENTS

     I. THE TRIAL COURT ERRED WHEN IT DENIED THE
 PETITIONERS’ EMERGENCY MOTION WITOUT EVEN A HEARING OR
 ORAL ARGUMENT FOR DECLARATORY, EMERGENCY, AND
 PERMANENT INJUNCTIVE RELIEF WHEN THE PETITIONERS HAD
 PRESENTED A PRIMA FACIE CASE SETTING FORTH CLAIMS OF
 WIDESPREAD VOTER IRREGULARITIES AND FRAUD IN THE STATE
 OF MICHIGAN IN THE PROCESSING AND TABULATION OF VOTES
 AND ABSENTEE BALLOT. THE TRIAL COURT COMPLETELY AND
 UTTERLY IGNORGED THE DOZENS OF AFFIDAVITS, TESTIMONIALS,
 EXPERT OPINIONS, DIAGRAMS AND PHOTOS THAT SUPPORTED THE
 PETITIONERS’ CLAIM SEEKING AN INJUNCTION OF THE VOTING
 PROCESS.                                         10

     A. THE PETITIONERS HAVE PRESENTED SUFFICIENT
 EVIDENCE TO SUPPORT THREE CLAIMS PURSUANT TO 42 USC§ 1983:
 VIOLATION OF THE ELECTIONS AND ELECTORS CLAUSES;
 VIOLATION OF THE 14TH AMENDMENT EQUAL PROTECTION CLAUSE
 AND (Ct III) DENIAL OF THE 14th AMENDMENT DUE PROCESS
 CLAUSE AND A VIOLATION OF THE MICHIGAN ELECTION CODE. 11
                                       iv
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3473 Filed 12/22/20 Page 8 of 49




     B. THE PETITIONERS PRESENTED SUFFICIENT EVIDENCE
 WHICH WAS IGNORED BY THE DISTRICT TO WARRANT A
 PRELIMINARY INJUNCTION WHERE THE PROFFERED EVIDENCE
 ESTALBLISHED LIKEHOOD OF SUCCESS ON THE MERITS, THAT THE
 PETITIONERS WOULD SUFFER IRREPARABLE HARM IN THE
 ABSENCE OF PRELIMINARY RELIEF AND THAT THE BALANCE OF
 EQUITIES TIPS IN THIE FAVOR AND THAT AN INJUNCTION IS IN THE
 PUBLIC INTEREST.                                 12

     II. THE DISTRICT COURT ERRED WHEN IT DISMISSED THE
 PETITIONERS EMERGENCY MOTION AND REQUEST FOR
 PRELIMINARY INJUNCTION WHEN THE COURT HELD THAT THE
 PETITIONERS STATE LAW CLAIMS AGAINST RESPONDENTS WERE
 BARRED BY ELEMENTH AMENDMENT IMMUNITY.           14

     III. THE DISTRICT COURT ERREONEOUSLY HELD THAT THE
 PETITIONERS CLAIMS SEEKING A PRELIMINARY INJUNCTION WERE
 BARRED AS BEING MOOT WHEN THE ELECTORAL COLLEGE HAS YET
 TO CERTIFY THE NATIONAL ELECTION AND AS SUCH THE RELIEF
 REQUESTED IS TIMELY.                            15

      IV. THE DISTRICT COURT ERRED WHEN IT HELD THAT THE
 PETITIONERS CLAIMS WERE BARRED BY THE DOCTRINE OF LACHES
 WHEN THE CLAIMS WERE IN FACT TIMELY MADE AND ARE
 ADDRESSING HARM THAT IS CONTINUING AND FORTHCOMING AND
 THE RESPONDENTS ARE NOT PREJUDICIED BY ANY DELAYS IN THE
 FILING BY THE PETITIONERS.                       16

     V. THE DISTRICT COURT ERRED WHEN IT DISMISSED THE
 PETITIONERS CLAIMS BASED ON THE ABSTENTION DOCTRINE
 IDENTIFIED IN THE US SUPREME COURT CASE OF COLORADO RIVER
 WITHOUT ANY SHOWING OF PARALLEL STATE COURT
 PROCEEDINGS THAT ADDRESS THE IDENTICAL RELIEF
 SOUGHT.                                         20

     VI. THE DISTRICT COURT ERRED WHEN IT FOUND THAT THE
 PETITIONERS FAILED TO SHOW THAT THEIR INJURY CAN BE
 REDRESSED BY THE RELIEF SOUGHT AND HELD THAT THE
 PETITIONERS POSSESS NO STANDING TO PURSUE THEIR EQUAL
 PROTECTION CLAIM WHEN GIVEN THE EVIDENCE PRESENTED AND
 THE RELIEF SOUGHT, THE ISSUE OF VOTER FRAUD AND
 VALIDATION OF ELECTION IS THE VERY RELIEF THAT A COURT CAN
 REDRESS PURSUANT TO THE EQUAL PROTECTION AND THE
 PETITIONERS CLEARLY HAVE STANDING.               22
                                       v
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3474 Filed 12/22/20 Page 9 of 49



      VII. WHETHER THE DISTRICT COURT ERRED WHEN IT FOUND
 THAT PETITIONERS CLAIMS WERE BARRED BECAUSE THE COURT
 DETERMINED THE PETITIONERS “ASSERT NO PARTICULARIZED
 STAKE IN THE LITIGATION” AND FAILED TO ESTABLISH AN INJURY-
 IN-FACT AND THUS LACK STANDING TO BRING THEIR ELECTIONS
 CLAUSE AND ELECTORS CLAUSE CLAIMS WHEN THE PETITIONERS
 ARE THE VERY INDIVIDUALS WHO CAN ASSERT THIS CLAIM AND
 HAVE PROPER STANDING TO DO SO?                    24

 CONCLUSION………………………………………………………                                 25

 CERTIFICATE OF SERVICE………………………………………

                         INDEX TO APPENDICES

 Lower Court King Et al vs. Whitmer Et al, Case No. 20-cv-13134, US
 District Court, Eastern District of Michigan, Exhibits 1-43, PgID 958-
 1831)
                                                               Page No.
 1.    Civil Docket For Case 20-cv-13134                       1-12
 2.    Exhibit 1 R. 6 Amended Complaint                        13-97
 3.    Exhibit 2 R. 6-1 Redacted Declaration                   98-105
 4.    Exhibit 3 R 6-2 Ballot Making Devices (BMD) Cannot Assure Will
 of Voters                                                     106-133
 5     Exhibit 4 R 6-3 Affidavits including Abbie Helminen, Andrew
 Mill, Anna Pennala, Etc. 234 pages                            134-367
 6.    Exhibit 5 R. 6-4 Constantino v. City of Detroit         368-444
 7.    Exhibit 6 R. 6-5 Mellissa Carona                        445-447
 8.    Exhibit 7 R. 6-6 Jessica Connard                        448-451
 9.    Exhibit 8 R. 6-7 Matt Ciantar                           452-454
 10. Exhibit 9 R. 6-8 Dominion Voting System Contract 455-615
 11. Exhibit 10 R. 6-9 Texas-Preliminary Statement, Dominion Voting
 System                                                        616-618
 12 Exhibit 11 R. 6-10 Kayla Toma                              619-625
 13. Exhibit 12 R. 6-11 Monica Palmer                          626-631
 14 Exhibit 13 R. 6-12 William Hartmann                        626-631
 15 Exhibit 14 R. 6-13 Patrick Colbeck                         637-643
 16 Exhibit 15 R. 6-14 Patrick Colbeck                         644-645
 17 Exhibit 16 R 6-15 Carlos Malony, Member of Congress 646-647
 18 Exhibit 17 R. 6-16 US Senators Letter                      648-662
                                       vi
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3475 Filed 12/22/20 Page 10 of 49



 19 Exhibit 18 R. 6-17 Ann Cardozo                           663-667
 20 Exhibit 19 R. 6-18 Cybersecurity Advisory, IRAN          668-677
 21 Exhibit 20 R. 6-19 Joseph Oltrann                        678-683
 22 Exhibit 21 R. 6-20 Marian Sheridan                       684-685
 23 Exhibit 22 R. 6-21 Analysis of Surveys                   686-705
 24 Exhibit 23 R. 6-22 Statistical Voting Analysis in the Michigan 2020
 Presidential Election                                       706-713
 25 Exhibit 24 R. 6-23 Matt Braynard on Twitter              714
 26 Exhibit 25 R. 6-24 Russel James Ramsland, Jr.            715-722
 27 Exhibit 26 R. 6-25 Electronic Intelligence Analyst       723-739
 28 Exhibit 27 R. 6-26 Ronald Watkins                        740-746
 29 Exhibit 28 R. 6-27 Harri Hursti                          747-803
 30 Exhibit 29 R. 6-28 Electronic J. Alex Halderman          804-913
 31 Exhibit 30 R. 6-29 Michigan 2020 Voter Analysis
 report, 11-17-20                                            914-970
 32 Exhibit 31 R. 6-30 Redacted Declaration                  971-974
 33. Exhibit 32 R. 7 Motion for Temporary Restraining Order 975-992
 34. Exhibit 33 R. 49 Reply to response Re: Emergency Motion for
 Temporary Restraining Order                                 993-1025
 35. Exhibit 34 R. 49-1 Response to Stephen Ansolabehere’s Comments
 Regarding Absentee Ballots Across
 Several States                                              1026-1029
 35. Exhibit 35 R. 49-2 Expert report of Eric Quinnell, PhD 1030-1035
 36. Exhibit 36 R. 49-3 Expert Report of Russell J.          1036-1068
 37. Exhibit 37 R. 49-4     Redacted Affidavit               1069-1077
 38. Exhibit 38 R. 57 Supplemental Brief Re: Motion for Temporary
 Restraining Order.                                          1078-1082
 39. Exhibit 39 R. 57-1 Freehan v. Wisconsin
 Elections Comm                                              1083-1092
 40. Exhibit 40 R. 57-2 Amended Complaint Freehan vs. Wisconsin
 Elections Committee                                         1093-1143
 41 Exhibit 41 R. 60 Response to Emergency Motion for Temporary
 Restaining Order                                            144-1146
 42. Exhibit 42 R. 62, OPINION AND ORDER DENYING
 PLAINTIFFS’ “EMERGENCY MOTION FOR DECLARATORY,
 EMERGENCY, AND PERMANENT INJUNCTIVE RELIEF” PgID 3295-
 3330                                                   1147-1182
 43. Exhibit 42, R. 64 Notice of Appeal                      1183

                                       vii
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3476 Filed 12/22/20 Page 11 of 49



                           TABLE OF AUTHORITIES

 CASES                                                       PAGE

 Am. Civil Liberties Union of Kentucky v. McCreary Cnty., Ky., 354 F.3d
 438, 445 (6th Cir. 2003) aff’d sub nom.                     22

 Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n,
 576 U.S. 787 (U.S. 2015)                                         6, 7

 Baker v. Carr, 369 U.S. 186 (1962)                               20

 Barrow v. Detroit Mayor, 290 Mich. App. 530 (2010                21

 Bush v. Gore, 531 U.S. 98, 113 (2000)                            3, 5, 22

 Cheney v. U.S. Dist. Court, 542 U .S. 367 (2004)                 4

 Colorado River Water Conservation Dist. v. United States, 424 U.S. 800,
 808 (1976)                                                   16-18

 Ex Parte Republic of Peru, 63 S.Ct. 793 (1943)                   4

 FTC v. Dean Foods Co., 86 S.Ct. 1738 (1966)                      5

 George v. Haslam, 112 F.Supp.3d 700, 710 (M.D. Tenn. 2015)       21

 Graco Children's Products, Inc. v. Regalo International, LLC,
 77 F. Supp. 2d 660, 662 (E.D. Pa. 1999)                       18

 In RocheEvaporated Milk Ass’n, 63 S.Ct. 938, 941 (1943),         5

 Hamlin v. Saugatuck Twp.,299 Mich. App. 233 (2013)               20-21

 Harman v. Forssenius, 380 U.S. 528 (1965)                        17, 25

 Louisville Bedding Co. v. Perfect Fit Indus., 186 F. Supp. 2d 752
 Dist. LEXIS 9599                                               18

 Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)              21

 McCreary Cnty., Ky., v. Am. Civil Liberties Union of Ky.,
 545 U.S. 844 (2005)                                              22



                                       viii
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3477 Filed 12/22/20 Page 12 of 49



 Meade v. Pension Appeals and Review Committee,
 966 F.2d 190 (6th Cir. 1992)                                     15

 Obama for America vs. Husted, 697 F.3d 423 (6th Cir. 2012)

 Ohio Citizens for Responsible Energy, Inc. v. NRC,
 479 U.S. 1312 (1986)                                             4

 Reynolds v. Sims, 377 U.S. 533 (1964)                            20

 Russell v. Lundergan-Grimes, 784 F.3d 1037 (6th Cir. 2015).      11, 14
 Smiley v. Holm, 285 U.S. 355, 365(1932)                          3, 6-7

 State of Texas v. Commonwealth of Pennsylvania Et al,
 SCt Case No. 22O155                                              4

 Toney v. White, 488 F.2d 310 (5th Cir. 1973)                     15


 STATUTES, RULES, CONSTITUTIONAL CITATIONS

 U.S. CONST. art. I, § 4 (“Elections Clause”).                    5, 6

 U.S. CONST. art. II, § 1 (“Electors Clause”).                    6

 U.S. Const. art. II, §1, cl. 2                                   5

 Fourteenth Amendment of the United States Constitution           5

 28 U.S.C. § 1331                                                 1

 28 U.S.C. §§ 2201and 2202                                        3

 28 U.S.C. § 1391(b) &(c)                                         3

 28 USC § 1254(1)                                                 4

 28 U.S.C.§ 1367                                                  3

 Article III, §2 of the United States Constitution                4

 28 U.S.C. § 1651(a)                                              4

 28 U.S.C. § 1651(a)                                              5


                                       ix
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3478 Filed 12/22/20 Page 13 of 49



 42 U.S.C. §§ 1983 and 1988, and under MCL 168.86                 6

 250 U.S.C. § 20701                                               1

 The Mich. Const., art.2, sec.4,                                  7

 MCL § 168.31a                                                    25

 MCL § 168.861                                                    25

 Michigan Election Code, MCL §§ 168.730-738,                      23

 MCL §§ 168.730-738 & Mich. Const. 1963, art. 2, §4(1).           23

 MCL § 168.730 & § 168.733(1)                                     6

 MCL § 168.31(1)(a)                                               6

 MCL 168.765a;                                                    6

 MCL 168.733                                                      6

 MCL §§ 168.42 & 168.43.                                          6

 MCL § 168.31a                                                    21

 MCL § 168.861                                                    21

 MCL §§ 168.730-738                                               1

 Rule 57, Fed. R. Civ. P.                                         3

 CORPORATE DISCLOSURE STATEMENT

 Pursuant to Supreme Court Rule 29.6, the Petitioners herein disclose the
 following: There is no parent or publicly held company owning 10% or
 more of Respondent’s stock or corporate interest.




                                        x
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3479 Filed 12/22/20 Page 14 of 49




        INTRODUCTION


        Petitioners file this motion seeking immediate relief in
  anticipation of their petition for certiorari from the judgment of the
  District Court dated December 7, 2020, dismissing their case after
  denying their motion for a Temporary Restraining Order. (R.62).
  Petitioners filed a notice of appeal to the Sixth Circuit on December 8,
  2020. (R.64). Because of the exigencies of time, they have not presented
  their case to the Sixth Circuit but, rather, will seek certiorari before
  judgment in the court of appeals pursuant to S. Ct. R. 11. This motion
  for immediate preliminary relief seeks to maintain the status quo so
  that the passage of time and the actions of Respondents do not render
  the case moot, depriving this Court of the opportunity to resolve the
  weighty issues presented herein and Respondents of any possibility of
  obtaining meaningful relief.


        Petitioners seek review of the district court’s order denying any
  meaningful consideration of credible allegations of massive election
  fraud, multiple violations of the Michigan Election Code, see, e.g., MCL §§
  168.730-738 and Equal Protection Clause of the U.S. Constitution that
  occurred during the 2020 General Election throughout the State of
  Michigan. Petitioners presented substantial evidence consisting of sworn
  declarations of dozens of eyewitnesses and of experts identifying
  statistical anomalies and mathematical impossibilities, as well as a
  multistate, conspiracy, facilitated by foreign actors, including China and
  Iran, designed to deprive Petitioners to their rights to a fair and lawful
  election. The district court ignored it all. It failed to hear from a single
  witness or consider any expert and made findings without any
  examination of the record.
                                         1
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3480 Filed 12/22/20 Page 15 of 49




        The scheme and artifice to defraud illegally and fraudulently
  manipulate the vote count to manufacture the “election” of Joe Biden as
  President of the United States. The fraud was executed by many means,
  but the most fundamentally troubling, insidious, and egregious ploy was
  the systemic adaptation of old-fashioned “ballot-stuffing.” It has now
  been amplified and rendered virtually invisible by computer software
  created and run the vote tabulation by domestic and foreign actors for
  that very purpose. The petition detailed an especially egregious range of
  conduct in Wayne County and the City of Detroit, though this conduct
  occurred throughout the State with the cooperation and control of
  Michigan state election officials, including Respondents.


        The multifaceted schemes and artifices to defraud implemented
  by Respondents and their collaborators resulted in the unlawful
  counting, or outright manufacturing, of hundreds of thousands of illegal,
  ineligible, duplicate, or purely fictitious ballots in Michigan. The same
  pattern of election fraud and vote-counting fraud writ large occurred in
  all the swing states with only minor variations in Michigan,
  Pennsylvania, Arizona, and Wisconsin. See Ex. 101, William M. Briggs,
  Ph.D. “An Analysis Regarding Absentee Ballots Across Several States”
  (Nov. 23, 2020) (“Dr. Briggs Report”). Unlike some other petitions
  currently pending, this case presented an enormous amount of
  evidence in sworn statements and expert reports. According to the
  final certified tally in Michigan, Mr. Biden had a slim margin of
  146,000 votes.


        The election software and hardware from Dominion Voting
  Systems (“Dominion”) used by the Michigan Board of State Canvassers
  was created to achieve election fraud. See Ex. 1, Redacted Declaration of
                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3481 Filed 12/22/20 Page 16 of 49




  Dominion Venezuela Whistleblower (“Dominion Whistleblower Report”).
  The Dominion systems derive from the software designed by Smartmatic
  Corporation, which became Sequoia in the United States.


        The trial court did not examine or even comment on Petitioners’
  expert witnesses, including Russell James Ramsland, Jr. (Ex. 101,
  “Ramsland Affidavit”), who testified that Dominion alone is responsible
  for the injection, or fabrication, of 289,866 illegal votes in Michigan. This
  is almost twice the number of Mr. Biden’s purported lead in the
  Michigan vote (without consideration of the additional illegal, ineligible,
  duplicate or fictitious votes due to the unlawful conduct outlined below).
  This, by itself, requires that the district court grant the declaratory and
  injunctive relief Petitioners sought. Andrew W. Appel, et al., “Ballot
  Marking Devices (BMDs) Cannot Assure the Will of the Voters” at (Dec.
  27, 2019), attached hereto as Exhibit 2 (“Appel Study”).


        In addition to the Dominion computer fraud, Petitioners identified
  multiple means of “traditional” voting fraud and Michigan Election Code
  violations, supplemented by harassment, intimidation, discrimination,
  abuse, and even physical removal of Republican poll challengers to
  eliminate any semblance of transparency, objectivity, or fairness from
  the vote counting process. Systematic violations of the Michigan Election
  Code cast significant doubt on the results of the election and call for this
  Court to set aside the 2020 Michigan General Election and grant the
  declaratory and injunctive relief requested herein. King Et al vs.
  Whitmer Et al, No. 20-cv-13134, Eastern District of Michigan, Exhibits
  1-43, PgID 958-1831.



                                        3
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3482 Filed 12/22/20 Page 17 of 49




                              OPINION BELOW


        Judge Linda Parker, in the Eastern District of Michigan, without
  an evidentiary hearing or even oral argument, denied Petitioners
  “Emergency Motion for Declaratory, Emergency, and Permanent
  Injunctive Relief.” The court held the Eleventh Amendment bars
  Petitioners claims against Respondents (R, 62, PgID, 3307); Petitioners
  claims for relief concerning the 2020 General Election were moot (R, 62,
  PgID, 3310); Petitioners claims were barred by laches as a result of
  “delay” (R,62, PgID, 3313); and abstention is appropriate under the
  Colorado River doctrine; (R, 62, PgID 3317). The Court further held
  that petitioners lacked standing. (R, 62, PgID 3324).


        The Court stated, “it appears that Petitioners’ claims are in fact
  state law claims disguised as federal claims” (R, 62, PgID 3324) and held
  there was no established equal protection claim (R, 62, PgID 3324). The
  Court declined to discuss the remaining preliminary injunction factors
  extensively. (R, 62, PgID, 3329). Opinion and Order Attached Denying
  Petitioner’s’ Emergency Motion for Declaratory, Emergency, and
  Permanent Injunctive Relief. (R. 62).


                               JURISDICTION


        The district Court had subject matter over these federal questions
  under 28 U.S.C. § 1331 because it presents numerous claims based on
  federal law and the U.S. Constitution. The district court also has subject
  matter jurisdiction under 28 U.S.C. § 1343 because this action involves a
  federal election for President of the United States. “A significant
  departure from the legislative scheme for appointing Presidential

                                        4
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3483 Filed 12/22/20 Page 18 of 49




  electors presents a federal constitutional question.” Bush v. Gore, 531
  U.S. 98, 113 (2000) (Rehnquist, C.J., concurring); Smiley v. Holm, 285
  U.S. 355, 365(1932).


        The district court had authority to grant declaratory relief under
  28 U.S.C. §§ 2201and 2202 and by Fed. R. Civ. P. 5 7 . The district
  court had supplemental jurisdiction over the related Michigan
  constitutional claims and state-law claims under 28 U.S.C.§ 1367.


        This Court has jurisdiction under 28 USC § 1254(1) because the
  case is in the Court of Appeals for the Sixth Circuit and petitioners
  are parties in the case. This Court should grant certiorari before
  judgment in the Court of Appeals pursuant to Supreme Court Rule
  11 because “the case is of such imperative public importance as to
  justify deviation from normal appellate practice and to require
  immediate determination in this Court.” The United States
  Constitution reserves for state legislatures the power to set the time,
  place, and manner of holding elections for Congress and the President,
  state executive officers, including but not limited to Secretary
  Benson, have no authority to unilaterally exercise that power, much
  less flout existing legislation. Moreover, Petitioners Timothy King,
  Marian Ellen Sheridan, John Earl Haggard, Charles James Ritchard,
  James David Hooper, and Daren Wade Rubingh, are candidates for
  the office of Presidential Electors who have a direct and personal
  stake in the outcome of the election and are therefore entitled to
  challenge the manner in which the election was conducted and the
  votes tabulated under the authority of this Court’s decision in Bush v.
  Gore, 531 U.S. 98 (2000).


                                        5
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3484 Filed 12/22/20 Page 19 of 49




        Additionally, this Court has jurisdiction pursuant to the All Writs
  Act, 28 U.S.C. § 1651(a) and United States Supreme Court Rule 20,
  Procedure on a Petition for an Extraordinary Writ. Petitioners will
  suffer irreparable harm if they do not obtain immediate relief. The
  Electors are set to vote on December 14, 2020. The issues raised are
  weighty as they call into question who is the legitimate winner of the
  2020 presidential election. These exceptional circumstances warrant the
  exercise of the Court’s discretionary powers, particularly as this case
  will supplement the Court’s understanding of a related pending case,
  State of Texas v. Commonwealth of Pennsylvania et al, S.Ct. Case No.
  220155.


        The All Writs Act authorizes an individual Justice or the full Court
  to issue an injunction when (1) the circumstances presented are “critical
  and exigent”; (2) the legal rights at issue are “indisputably clear”; and
  (3) injunctive relief is “necessary or appropriate in aid of the Court’s
  jurisdiction.” Ohio Citizens for Responsible Energy, Inc. v. NRC, 479 U.S.
  1312 (1986) (Scalia, J., in chambers) (citations and alterations omitted).


        A submission directly to this Court for a Writ of Certiorari, a
  Stay of Proceeding and a Preliminary Injunction is an extraordinary
  request, but it has its foundation. While such relief is rare, this Court
  will grant it “where a question of public importance is involved, or
  where the question is of such a nature that it is peculiarly
  appropriate that such action by this Court should be taken.” Ex Parte
  Peru, 318 U.S. 578, 585 (1943). See also Cheney v. U.S. Dist. Court,
  542 U.S. 367, 380–81 (2004).



                                        6
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3485 Filed 12/22/20 Page 20 of 49




        Here, Petitioners and the public will suffer irreparable harm if this
  Court does not act without delay. Once the electoral votes are cast,
  subsequent relief would be pointless. In Federal Trade Commission v.
  Dean Foods Co., 384 U.S. 597 (1966), the Court affirmed the Seventh
  Circuit, finding authority under 28 U.S.C. § 1651(a) to enjoin merger
  violating Clayton Act, where the statute itself was silent on whether
  injunctive relief was available regarding an application by the FTC.
  “These decisions furnish ample precedent to support jurisdiction of the
  Court of Appeals to issue a preliminary injunction preventing the
  consummation of this agreement upon a showing that an effective
  remedial order, once the merger was implemented, would otherwise be
  virtually impossible, thus rendering the enforcement of any final decree
  of divestiture futile.” Id. at 1743. This Court rendered a similar decision in
  Roche v. Evaporated Milk Assn, 319 U.S. 21 (1943), granting a writ of
  mandamus, even though there was no appealable order and no
  appeal had been perfected because "[o]therwise the appellate
  jurisdiction could be defeated and the purpose of the statute
  authorizing the writ thwarted by unauthorized action of the district
  court obstructing the appeal.”




                                        7
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3486 Filed 12/22/20 Page 21 of 49




        CONSTITUTIONAL AND STATUTORY PROVISIONS
        The Fourteenth Amendment of the United States Constitution
  provides “nor shall any state deprive any person of life, liberty, or
  property, without due process of law; nor deny to any person within its
  jurisdiction the equal protection of the laws.”


        The Electors Clause states that “[e]ach State shall appoint, in
  such Manner as the Legislature thereof may direct, a Number of
  Electors” for president. U.S. Const. art. II, §1, cl. 2.


        The Elections Clause states: “The Times, Places and Manner of
  holding Elections for Senators and Representatives, shall be
  prescribed in each State by the Legislature thereof; but the Congress
  may at any time by Law make or alter such Regulations, except as to
  the Places of chusing Senators.” U.S. Const. art. I, §4, cl. 1.


        The Constitution of Michigan, Article II, § 4, clause 1(h) states:
  “The right to have the results of statewide elections audited, in such
  a manner as prescribed by law, to ensure the accuracy and integrity
  of elections. All rights set forth in this subsection shall be self-
  executing. This subsection shall be liberally construed in favor of
  voters' rights in order to effectuate its purposes.”


        The Michigan Election Code provides voting procedures and rules
  for the State of Michigan. M.C.L. § 168.730, designation, qualifications,
  and number of challengers, M.C.L. § 168.733,challengers, space in
  polling place, rights, space at counting board, expulsion for cause,
  protection, threat or intimidation, MCL § 168.31(1)(a) Secretary of state,
  duties as to elections, rule MCL 168.765a absent voter counting board.
                                        8
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3487 Filed 12/22/20 Page 22 of 49




        STATEMENT OF THE CASE


        Petitioners brought this case to vindicate their constitutional
  right to a free and fair election ensuring the accuracy and integrity of
  the process pursuant to the Michigan Constitution, art. 2, sec. 4, par.
  1(h), which states all Michigan citizens have: “The right to have the
  results of statewide elections audited, in such a manner as prescribed
  by law, to ensure the accuracy and integrity of elections.”


        The Mich. Const., art.2, sec.4, par. 1(h) further states, “All rights
  set forth in this subsection shall be self-executing. This subsection shall
  be liberally construed in favor of voters' rights in order to effectuate its
  purposes.”


        These state-law procedures, in turn, implicate Petitioners’
  rights under federal law and the U.S. Constitution. “When the state
  legislature vests the right to vote for President in its people, the right
  to vote as the legislature has prescribed is fundamental; and one
  source of its fundamental nature lies in the equal weight accorded to
  each vote and the equal dignity owed to each voter.” Bush v. Gore,
  531 U.S. at 104.      "[I]n the context of a Presidential election, state-
  imposed restrictions implicate a uniquely important national
  interest. For the President and the Vice President of the United
  States are the only elected officials who represent all the voters in
  the Nation." Anderson v. Celebrezze, 460 U.S. 780, 794-795 (1983)
  (footnote omitted).




                                         9
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3488 Filed 12/22/20 Page 23 of 49




        Based upon all the allegations of fraud, statutory violations, and
  other misconduct, as stated herein and in the attached affidavits, this
  Court should exercise its authority to issue the writ of certiorari and
  stay the vote for the Electors in Michigan.


        Fact Witness Testimony of Voting Fraud & Other Illegal Conduct


        Respondents and their collaborators have executed a
  multifaceted scheme to defraud Michigan voters, resulting in the
  unlawful counting of hundreds of thousands of illegal, ineligible,
  duplicate or purely fictitious ballots in the State of Michigan.
  Evidence included in Respondents’ complaint and reflected in Section
  IV herein shows with specificity the minimum number of ballots that
  should be discounted, which is more than sufficient to overturn and
  reverse the certified election results. This evidence, provided in the
  form of dozens of affidavits and reports from fact and expert
  witnesses, further shows that the entire process in Michigan was so
  riddled with fraud and illegality that certified results cannot be relied
  upon for any purpose by anyone involved in the electoral system.

        There were three broad categories of illegal conduct by election
  workers in collaboration with other state, county and/or city employees
  and Democratic poll watchers and activists.


        First, election workers illegally forged, added, removed or
  otherwise altered information on ballots, the Qualified Voter File (QVF)
  and Other Voting Records, including:




                                       10
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3489 Filed 12/22/20 Page 24 of 49




           A.     Fraudulently adding “tens of thousands” of new ballots and/or
     new voters to QVF in two separate batches on November 4, 2020, all or
     nearly all of which were votes for Joe Biden.
           B.     Forging voter information and fraudulently adding new voters
     to the QVF Voters, in particular, e.g., when a voter’s name could not be
     found, the election worker assigned the ballot to a random name already
     in the QVF to a person who had not voted and recorded these new voters
     as having a birthdate of 1/1/1900.
           C.     Changing dates on absentee ballots received after the 8:00
     PM Election Day deadline to indicate that such ballots were received
     before the deadline.
           D.     Changing votes for Trump and other Republican candidates.
           E.     Adding votes to “undervote” ballots and removing votes from
     “overvote” ballots.1


           Second, to facilitate and cover up the voting fraud and counting of
     fraudulent, illegal or ineligible voters, election workers:


           A.     Denied Republican election challengers’ access to the
     TCF Center, where all Wayne County, Michigan ballots were
     processed and counted.
           B.     Denied Republic poll watchers at the TCF Center meaningful
     access to view ballot handling, processing, or counting, and locked
     credentialed challengers out of the counting room so they could not
     observe the process, during which time tens of thousands of ballots were
     processed.


 1
   As explained in Bush v. Gore, “overvote” ballots are those where “the [voting] machines had
 failed to detect a vote for President,” 531 U.S. at 102, while “overvote” ballots are those “which
 contain more than one” vote for President. Id. at 107.
                                                  11
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3490 Filed 12/22/20 Page 25 of 49




        C.    Engaged in a systematic pattern of harassment, intimidation
  and even physical removal of Republican election challengers or locking
  them out of the TCF Center.
        D.    Systematically discriminated against Republican poll
  watchers and favored Democratic poll watchers.
        E.    Ignored or refused to record Republican challenges to the
  violations outlined herein.
        F.    Refused to permit Republican poll challengers to observe
  ballot duplication and other instances where they allowed ballots to be
  duplicated by hand without allowing poll challengers to check if the
  duplication was accurate.
        G.    Unlawfully coached voters to vote for Joe Biden and to vote a
  straight Democrat ballot, including by going over to the voting booths
  with voters in order to watch them vote and coach them for whom to
  vote. As a result, Democratic election challengers outnumbered
  Republicans by 2:1 or 3:1 (or sometimes 2:0 at voting machines).
        H.    Collaborated with Michigan State, Wayne County and/or
  City of Detroit employees (including police) in all of the above unlawful
  and discriminatory behavior.


        Third, election workers in some counties committed several
  additional categories of violations of the Michigan Election Code to
  enable them to accept and count other illegal, ineligible or duplicate
  ballots, or reject Trump or Republican ballots, including:


        A.    Permitting illegal double voting by persons that had voted by
  absentee ballot and in person.
        B.    Counting ineligible ballots – and in many cases – multiple
  times.
                                       12
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3491 Filed 12/22/20 Page 26 of 49




        C.    Counting ballots without signatures, or without
  attempting to match signatures, and ballots without postmarks,
  pursuant to direct instructions from Respondents.
        D.    Counting “spoiled” ballots.
        E.    Systematically violating of ballot secrecy requirements.
        F.    Counted unsecured ballots that arrived at the TCF Center
  loading garage, not in sealed ballot boxes, without any chain of
  custody, and without envelopes, after the 8:00 PM Election Day
  deadline, in particular, tens of thousands of ballots that arrived on
  November 4, 2020.
        G.    Accepting and counting ballots from deceased voters.


        Expert Witness Testimony Regarding Voting Fraud
        In addition to the above fact witnesses, this Complaint
  presented expert witness testimony demonstrating that several
  hundred thousand illegal, ineligible, duplicate or purely fictitious votes
  must be thrown out, in particular:


        (1) A report from Russel Ramsland, Jr. showing the “physical
  impossibility” of nearly 385,000 votes tabulated by four precincts on
  November 4, 2020 in two hours and thirty-eight minutes, that derived
  from the processing of nearly 290,000 more ballots than available
  machine counting capacity (which is based on statistical analysis that is
  independent of his analysis of Dominion’s flaws).


        (2) A report from Dr. William Briggs, showing that there were
  approximately 60,000 absentee ballots listed as “unreturned” by voters
  that either never requested them, or that requested and returned their
  ballots.

                                       13
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3492 Filed 12/22/20 Page 27 of 49




        (3) A report from Dr. Eric Quinell analyzing the anomalous
  turnout figures in Wayne and Oakland Counties showing that Biden
  gained nearly 100%, and frequently more than 100%, of all “new” voters
  in certain townships/precincts over 2016, and thus indicated that nearly
  87,000 anomalous and likely fraudulent votes were accepted and
  tabulated from these precincts.


        Foreign actors interfered in this election. As explained in the
  accompanying redacted declaration of a former electronic intelligence
  analyst who served in the 305th Military Intelligence Unit with
  experience gathering SAM missile system electronic intelligence, the
  Dominion software was accessed by agents acting on behalf of China and
  Iran in order to monitor and manipulate elections, including the most
  recent U.S. general election in 2020. This Declaration further includes a
  copy of the patent records for Dominion Systems in which Eric Coomer,
  Dominion’s security director, is listed as the first of the inventors of
  Dominion Voting Systems. (See Attached hereto as Ex. 105, copy of
  redacted witness affidavit, November 23, 2020).


        Another expert explains that U.S. intelligence services had
  developed tools to infiltrate foreign voting systems, including Dominion.
  He states that Dominion's software is vulnerable to data manipulation
  by unauthorized means and permitted election data to be altered in all
  battleground states. He concludes that hundreds of thousands of votes
  that were cast for President Trump in the 2020 general election were
  probably transferred to former Vice-President Biden. (Ex. 109).




                                        14
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3493 Filed 12/22/20 Page 28 of 49




        These and other irregularities provide substantial grounds for this
  Court to stay or set aside the results of the 2020 General Election in
  Michigan and provide the other declaratory and injunctive relief
  requested herein.


        Irreparable harm will inevitably result for both the public and the
  Petitioners if the Petitioners were required to delay this Court’s review
  by first seeking relief in the United States Court of Appeals, Sixth
  Circuit. Once the electoral votes are cast, subsequent relief would be
  pointless and the petition would be moot. As such, petitioners are
  requesting this Honorable Court grant the petition under the most
  extraordinary of circumstances. A request which, although rare, is not
  without precedent.


        Similar relief was granted in FTC v. Dean Foods Co., 86 S.Ct.
  1738 (1966) affirming the Seventh Circuit, involving an application by
  the FTC and a holding by this Court that found authority under 28
  U.S.C. § 1651(a) to enjoin merger violating Clayton Act, where statute
  itself was silent on whether injunctive relief was available. “These
  decisions furnish ample precedent to support jurisdiction of the Court of
  Appeals to issue a preliminary injunction preventing the consummation
  of this agreement upon a showing that an effective remedial order, once
  the merger was implemented, would otherwise be virtually impossible,
  thus rendering the enforcement of any final decree of divestiture futile.”
  Id. at 1743. A similar decision was reached in In Roche Evaporated Milk
  Ass’n, 63 S.Ct. 938, 941 (1943), the Supreme Court granted a writ of
  mandamus where there was no appealable order or where no appeal
  had been perfected because "[o]therwise the appellate jurisdiction could
  be defeated and the purpose of the statute authorizing the writ
                                       15
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3494 Filed 12/22/20 Page 29 of 49




  thwarted by unauthorized action of the district court obstructing the
  appeal.”
        For these reasons, this Honorable Court should exercise its authority
  to review this pending application, to stay the Electoral College Vote
  pending disposition of the forthcoming petition for writ of certiorari and to
  allow Petitioners a full and fair opportunity to be heard.


        ARGUMENT


        I. THE TRIAL COURT ERRED WHEN IT DENIED THE
       PETITIONERS’ EMERGENCY MOTION BECAUSE
       PETITIONERS PRESENTED A PRIMA FACIE CASE OF
       WIDESPREAD VOTER IRREGULARITIES AND FRAUD IN
       THE STATE OF MICHIGAN IN THE PROCESSING AND
       TABULATION OF POLLING-PLACE VOTES AND ABSENTEE
       BALLOTS.

        The record includes overwhelming evidence of widespread
  systemic election fraud and numerous serious irregularities and
  mathematical impossibilities not only in the state of Michigan but
  numerous states utilizing the Dominion system. Sworn witness
  testimony of “Spider”, a former member of the 305th Military
  Intelligence Unit, explains how Dominion was compromised and
  infiltrated by agents of hostile nations China and Iran, among others.
  (R. 49, PgID, 3074). Moreover, expert Russell Ramsland testified that
  289,866 ballots must be disregarded as a result of voting machines
  counting 384,733 votes in two hours and thirty-eight minutes when the
  actual, available voting machinery was incapable of counting more than
  94,867 votes in that time frame. (R. 49, PgID, 3074). According to the
  final certified tally in Michigan, Mr. Biden has a slim margin of 146,000
  votes over President Trump.

                                        16
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3495 Filed 12/22/20 Page 30 of 49




        In the United States, voting is a sacrament without which this
  Republic cannot survive. Election integrity and faith in the voting
  system distinguishes the United States from failed or corrupt nations
  around the world. Our very freedom and all that Americans hold dear
  depends on the sanctity of our votes.


        Judge Parker issued a Notice of Determination of Motion
  without Oral Argument (R. 61, PgID, 3294) on this most sensitive and
  important matter. She ignored voluminous evidence presented by
  Petitioners proving widespread voter fraud, impossibilities, and
  irregularities that undermines public confidence in our election
  system and leaves Americans with no reason to believe their votes
  counted. It the face of all Petitioners’ evidence, it cannot be said that
  the vote tally from Michigan reflects the will of the people. From
  abuses of absentee ballots, fraudulent ballots, manufactured ballots,
  flipped votes, trashed votes, and injected votes, not to mention the
  Dominion algorithm that shaved votes by a more than 2% margin
  from Trump and awarded them to Biden, the Michigan results must
  be decertified, the process of seating electors stayed, and such other
  and further relief as the Court finds is in the public interest, or the
  Petitioners show they are entitled.


      A. PETITIONERS PRESENTED SUFFICIENT EVIDENCE,
  WHICH WAS IGNORED BY THE DISTRICT COURT, TO
  WARRANT A PRELIMINARY INJUNCTION WHERE THE
  PROFFERED EVIDENCE ESTABLISHED A LIKELIHOOD OF
  SUCCESS ON THE MERITS, THAT PETITIONERS WOULD
  SUFFER IRREPARABLE HARM IN THE ABSENCE OF
  INTERLOCUTORY RELIEF, THAT THE BALANCE OF EQUITIES
  TIPS IN THIER FAVOR AND THAT AN INJUNCTION IS IN THE
  PUBLIC INTEREST.

                                       17
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3496 Filed 12/22/20 Page 31 of 49




        Respondents have submitted a number of affidavits, consisting
  mostly of recycled testimony from ongoing State proceedings, that
  purport to rebut Plaintiffs’ fact witnesses all of which boil down to: (1)
  they did not see what they thought they saw; (2) maybe they did see
  what they thought they saw, but it was legal on the authority of the very
  government officials engaged in or overseeing the unlawful conduct; (3)
  the illegal conduct described could not have occurred because it is
  illegal; and/or (4) even if it happened, those were independent criminal
  acts by public employees over whom State Respondents had no control.
        Below are a few examples of State Defendant affiants’ non-
  responsive responses, evasions and circular reasoning, followed by
  Plaintiff testimony and evidence that remains unrebutted by their
  testimony.
  •     Illegal or Double Counted Absentee Ballots. Affiant Brater
        asserts that Plaintiffs’ allegation regarding illegal vote counting
        can be “cursorily dismissed by a review of election data,” and
        asserts that if illegal votes were counted, there would be
        discrepancies in between the numbers of votes and numbers in poll
        books. ECF No. 31-3 ¶19. Similarly, Christopher Thomas, asserts
        that ballots could not, as Plaintiffs allege, see FAC, Carrone Aff.,
        have been counted multiple times because “a mistake like that
        would be caught very quickly on site,” or later by the Wayne
        County Canvassing Board. ECF No. 39-6 ¶6. Mr. Brater and Mr.
        Thomas fail to acknowledge that is precisely what happened: The
        Wayne County Canvassing Board found that over 70% of Detroit
        Absentee Voting Board (“AVCB”) were unbalanced, and that two
        members of Wayne County Board of Canvassers initially refused to
        certify results and conditioned certification on a manual recount
        and answers to questions such as “[w]hy the pollbooks, Qualified
        Voter Files, and final tallies do not match or balance.” FAC ¶¶105-
        107 & Ex. 11-12 (Affidavits of Wayne County Board of Canvasser
        Chairperson Monica Palmer and Member William C. Hartmann).
        Further, Plaintiffs’ affiants testified to observing poll workers
        assigning ballots to different voters than the one named on the
        ballot. FAC ¶86 & Larsen Aff. Defendants do not address this
        allegation, leaving it un-rebutted.
                                        18
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3497 Filed 12/22/20 Page 32 of 49




  •     Illegal Conduct Was Impossible Because It Was Illegal. Mr.
        Thomas wins the Begging the Question prize in this round for
        circular reasoning that “[i]t would have been impossible for any
        election worker at the TCF Center to count or process a ballot for
        someone who was not an eligible voter or whose ballot was not
        received by the 8:00 p.m. deadline on November,” and “no ballot
        could have been backdated,” because no ballots received after the
        deadline “were ever at the TCF Center,” nor could the ballot of an
        ineligible voter been “brought to the TCF Center.” ECF No. 39-5
        ¶20; id. ¶27. That is because it would have been illegal, you
        understand. The City of Detroit’s absentee voter ballot quality
        control was so airtight and foolproof that only 70% of their
        precincts were unbalanced for 2020 General Election, which
        exceeded the standards for excellence established in the August
        2020 primary where 72% of AVCB were unbalanced. FAC Ex. 11
        ¶¶7&14.


        State Respondents Affiants did not, however, dismiss all of
  Plaintiff Affiants’ claims. Rather, they made key admissions that the
  conduct alleged did in fact occur, while baldly asserting, without
  evidence, that this conduct was legal and consistent with Michigan law.
  Defendants admitted that:


  •    Election Workers at TCF Center Did Not Match Signatures for
  Absentee Ballots.

  •   Election Workers Used Fictional Birthdates for Absentee Voters.
  ECF No. 39- 5 ¶15. The software made them do it.

        Election Workers Altered Dates for Absentee Ballot Envelopes. Mr.
  Thomas does not dispute Affiant Jacob’s testimony that “she was
  instructed by her supervisor to adjust the mailing date of absentee
  ballot packages” sent to voters, but asserts this was legal because “[t]he
  mailing date recorded for absentee ballot packages would have no
  impact on the rights of the voters and no effect on the processing and
  counting of absentee votes.” This is not a factual assertion but a legal
                                       19
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3498 Filed 12/22/20 Page 33 of 49




  conclusion—and wrong to boot. Michigan law the Michigan Constitution
  provides all registered voters the right to request and vote by an absentee
  ballot without giving a reason. MICH. CONST. art. 2, § 4. M.C.L. § 168.759(3).
  That statute limits the procedures for requesting an absentee ballot to
  three specified ways: An application for an absent voter ballot under this
  section may be made in any of the following ways: By a written request signed
  by the voter on an absent voter ballot application form provided for that purpose
  by the clerk of the city or township. Or on a federal postcard application. M.C.L.
  § 168.759(3) (emphasis added). The Michigan Legislature thus did not
  include the Secretary of State as a means for distributing absentee ballot
  applications. Id. § 168.759(3)(b). Under the statute’s plain language, the
  Legislature explicitly gave only local clerks the power to distribute absentee
  voter ballot applications. Id. Secretary Benson lacked authority to distribute
  even a single absentee voter ballot application—much less the millions of
  absentee ballot applications Secretary Benson chose to flood across
  Michigan.
        Secretary Benson also violated Michigan law when she launched a
  program in June 2020 allowing absentee ballots to be requested online,
  without signature verification as expressly required under Michigan law.
  The Michigan Legislature did not approve or authorize Secretary Benson’s
  unilateral actions. MCL § 168.759(4) states in relevant part: “An applicant
  for an absent voter ballot shall sign the application. Subject to section
  761(2), a clerk or assistant clerk shall not deliver an absent voter ballot to
  an applicant who does not sign the application.” MCL § 168.761(2), in turn,
  states: “The qualified voter file must be used to determine the genuineness
  of a signature on an application for an absent voter ballot. Signature
  comparisons must be made with the digitized signature in the qualified
  voter file.” Nowhere does Michigan Law authorize counting of an absent
  voter’s ballot without verifying the voter’s signature.

                                          20
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3499 Filed 12/22/20 Page 34 of 49




       II. THE DISTRICT COURT ERRED WHEN IT DISMISSED
       PETITIONERS’ EMERGENCY MOTION AND REQUEST FOR
       PRELIMINARY INJUNCTION BY HOLDING THAT THE
       PETITIONERS STATE-LAW CLAIMS AGAINST RESPONDENTS
       WERE BARRED BY ELEVENTH AMENDMENT IMMUNITY.


        The Sixth Circuit recently addressed the scope of Eleventh
  Amendment sovereign immunity in the election context in Russell v.
  Lundergan-Grimes, 784 F.3d 1037, 1045 (6th Cir. 2015). In Russell, the
  appellate court held that federal courts do in fact have the power to
  provide injunctive relief where the defendants, “The Secretary of State
  and members of the State Board of Elections,” were, like State
  Respondents in this case, “empowered with expansive authority to
  "administer the election laws of the state.” Russell, 784 F.3d at 1047
  (internal quotations omitted).


                   The appellate court held that the Eleventh
             Amendment does not bar“[e]njoining a statewide official
             under Young based on his obligation to enforce a law is
             appropriate” where the injunctive relief requested sought
             to enjoin actions (namely, prosecution) that was within
             the scope of the official’s statutory authority.” Id.


  This is precisely what the Petitioners request in the Amended
  Complaint, namely, equitable and injunctive relief “enjoining Secretary
  [of State] Benson and Governor Whitmer from transmitting the
  currently certified election results to the Electoral College.” (See ECF
  No. 6 ¶1). Under Russell, the Eleventh Amendment is no bar to this
  Court granting the requested relief. (R. 49, PgID 3083).




                                       21
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3500 Filed 12/22/20 Page 35 of 49




      III. THE DISTRICT COURT ERREONEOUSLY HELD THAT
  THE PETITIONERS CLAIMS SEEKING A PRELIMINARY
  INJUNCTION WERE MOOT WHEN THE ELECTORAL COLLEGE
  HAS YET TO CERTIFY THE NATIONAL ELECTION AND AS SUCH
  THE RELIEF REQUESTED IS TIMELY.


        This Court can grant the primary relief requested by Petitioners –
  de- certification of Michigan’s election results and an injunction
  prohibiting State Respondents from transmitting the certified results –
  as discussed below in Section I.E. on abstention. There is also no
  question that this Court can order other types of declaratory and
  injunctive relief requested by Petitioners – in particular, impounding
  Dominion voting machines and software for inspection – nor have State
  Respondents claimed otherwise. (R. 49, PgID 3082). The District Court
  erroneously held that the Petitioners claims seeking a preliminary
  injunction were barred as being moot when the Electoral College has yet
  to certify the national election and as such the relief is timely.


    IV. THE DISTRICT COURT ERRED WHEN IT HELD THAT
 THE PETITIONERS’ CLAIMS WERE BARRED BY LACHES WHEN
 THE CLAIMS WERE IN FACT TIMELY MADE AND ADDRESS
 HARM THAT IS CONTINUING AND FORTHCOMING, AND THE
 RESPONDENTS ARE NOT PREJUDICIED BY ANY DELAYS IN
 THE FILING BY THE PETITIONERS.

        Laches consists of two elements, neither of which are met here: (1)
  unreasonable delay in asserting one's rights; and (2) a resulting
  prejudice to the defending party. Meade v. Pension Appeals and Review
  Committee, 966 F.2d 190, 195 (6th Cir. 1992). The bar is even higher in
  the voting rights or election context, where Respondents asserting the
  equitable defense must show that the delay was due to a “deliberate”
  choice to bypass judicial remedies and they must do so “by clear and

                                        22
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3501 Filed 12/22/20 Page 36 of 49




  convincing" evidence. Toney v. White, 488 F.2d 310, 315 (5th Cir. 1973).
  Petitioners’ “delay” in filing is a direct result of Respondents failure to
  complete counting until November 17, 2020. Further, Petitioners’ filed
  their initial complaint on November 25, 2020, two days after the
  Michigan Board of State Canvassers certified the election on November
  23, 2020. (R. 49, PgID 3082).


        Additionally, the “delay” in filing after Election Day is almost
  entirely due to Respondents failure to promptly complete counting until
  weeks after November 3, 2020. Michigan county boards did not complete
  counting until November 17, 2020, and Defendant Michigan Board of
  State Canvassers did not do so until November 23, 2020, ECF No. 31 at
  4—a mere two days before Petitioners filed their initial complaint on
  November 25, 2020. Petitioners admittedly would have preferred to file
  sooner, but needed time to gather statements from dozens of fact
  witnesses, retain and engage expert witnesses, and gather other data
  supporting their Complaint, and this additional time was once again a
  function of the sheer volume of evidence of illegal conduct by
  Respondents and their collaborators. Respondents cannot now assert the
  equitable defense of laches, when any prejudice they may suffer is
  entirely a result of their own actions and misconduct.


        Moreover, much of the misconduct identified in the Complaint was
  not apparent on Election Day, as the evidence of voting irregularities
  was not discoverable until weeks after the election. William Hartman
  explains in a sworn statement dated November 18, 2020, that “on
  November 17th there was a meeting of the Board of Canvassers to
  determine whether to certify the results of Wayne County” and he had
  “determined that approximately 71% of Detroit’s 134 Absentee Voter
                                        23
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3502 Filed 12/22/20 Page 37 of 49




  Counting Boards were left unbalanced and unexplained.” He and
  Michele Palmer voted not to Certify and only later agreed to certify after
  a representation of a full audit, but then reversed when they learned
  there would be no audit. (See ECF No. 6, Ex. 11 &12.) Further, filing a
  lawsuit while Wayne County was still deliberating whether or not to
  certify, despite the demonstrated irregularities, would have been
  premature. Respondents appropriately exhausted their non-judicial
  remedies by awaiting the decision of the administrative body charged
  with determining whether the vote count was valid. Id.


        It is also disingenuous to try to bottle this slowly counted election
  into a single day when in fact waiting for late arriving mail ballots and
  counting mail ballots persisted long after “Election Day.”

      III. THE DISTRICT COURT ERRED WHEN IT DISMISSED
  THE PETITIONERS’ CLAIMS BASED ON COLORADO RIVER
  ABSTENTION WITHOUT IDENTIFYING ANY PARALLEL STATE-
  COURT PROCEEDINGS THAT ADDRESS THE IDENTICAL
  RELIEF SOUGHT.


        The District Court accepted State Respondent’ abstention claim
  arguments based on Colorado River Water Conservation Dist. v. United
  States, 424 U.S. 800, 808 (1976), a case addressing concurrent federal
  and state jurisdiction over water rights. See ECF No. 31 at 19-20.
  Presumably it did so because the case setting the standard for federal
  abstention in the voting rights and state election law context, Harman v.
  Forssenius, 380 U.S. 528, 534, (1965) is not favorable to the
  Respondents.




                                       24
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3503 Filed 12/22/20 Page 38 of 49




        This Court rejected the argument that federal courts should
  dismiss voting rights claims based on federal abstention, emphasizing
  that abstention may be appropriate where “the federal constitutional
  question is dependent upon, or may be materially altered by, the
  determination of an uncertain issue of state law,” and “deference to
  state court adjudication only be made where the issue of state law is
  uncertain.” Harman, 380 U.S. at 534 (citations omitted). But if state
  law in question “is not fairly subject to an interpretation which will
  render unnecessary or substantially modify the federal constitutional
  question,” then “it is the duty of the federal court to exercise its properly
  invoked jurisdiction.” Id. (citation omitted).


        Respondents described several ongoing state proceedings where
  there is some overlap with the claims and specific unlawful conduct
  identified in the Complaint. See ECF No. 31 at 21-26. But State
  Respondents have not identified any uncertain issue of state law that
  would justify abstention. See ECF No 31 at 21-26. Instead, as
  described below, the overlaps involve factual matters and the
  credibility of witnesses, and the finding of these courts would not
  resolve any uncertainty about state law that would impact Petitioners’
  constitutional claims (Electors and Elections Clauses and Equal
  Protection and Due Process Clauses).


        Respondents’ reliance on Colorado River is also misplaced insofar
  as they contend that abstention would avoid “piecemeal” litigation, see
  id. at 38, because abstention would result in exactly that. The various
  Michigan State proceedings raise a number of isolated factual and
  legal issues in separate proceedings, whereas Plaintiffs’ Complaint
  addresses most of the legal claims and factual evidence submitted in
                                        25
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3504 Filed 12/22/20 Page 39 of 49




  Michigan State courts, and also introduces a number of new issues that
  are not present in any of the State proceedings. Accordingly, the
  interest in judicial economy and avoidance of “piecemeal” litigation would
  be best served by retaining jurisdiction over the federal and state law claims.


        Respondents cited to four cases brought in the State courts in
  Michigan, none of which have the same plaintiffs, and all of which are
  ongoing and have not been resolved by final orders or judgments. (See
  ECF Nos. 31-6 to 31-15.)


        The significant differences between this case and the foregoing
  State proceedings would also prevent issue preclusion. A four-element
  framework finds issue preclusion appropriate if: (1) the disputed issue is
  identical to that in the previous action, (2) the issue was actually
  litigated in the previous action, (3) resolution of the issue was necessary
  to support a final judgment in the prior action, and (4) the party against
  whom issue preclusion is sought had a full and fair opportunity to
  litigate the issue in the prior proceeding. See Louisville Bedding Co. v.
  Perfect Fit Indus., 186 F. Supp. 2d 752, 753-754, 2001 U.S. Dist. LEXIS
  9599 (citing Graco Children's Products, Inc. v. Regalo International,
  LLC, 77 F. Supp. 2d 660, 662 (E.D. Pa. 1999). None of these
  requirements have been met with respect to petitioners or the claims in
  the Complaint.


        Of equal importance is the fact that the isolated claims in State
  court do not appear to present evidence demonstrating that a sufficient
  number of illegal ballots were counted to affect the result of the 2020
  General Election. The fact and expert witnesses presented in the
  Complaint do. As summarized below, the Complaint alleges and
                                         26
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3505 Filed 12/22/20 Page 40 of 49




  provides supporting evidence that the number of illegal votes is
  potentially multiples of Biden’s 154,188 margin in Michigan. (See ECF
  No. 6 ¶16).
        A.     A report from Russell Ramsland, Jr. showing the “physical
  impossibility” of nearly 385,000 votes injected by four precincts/township
  on November 4, 2020, that resulted in the counting of nearly 290,000
  more ballots processed than available capacity (which is based on
  statistical analysis that is independent of his analysis of Dominion’s
  flaws), a result which he determined to be “physically impossible” (see
  Ex. 104 ¶14).
        B.     A report from Dr. Louis Bouchard finding it to be
  “statistically impossible” the widely reported “jump” in Biden’s vote tally
  of 141,257 votes during a single time interval (11:31:48 on November 4),
  see Ex. 110 at 28).
        C.    A report from Dr. William Briggs, showing that there were
  approximately 60,000 absentee ballots listed as “unreturned” by voters
  that either never requested them, or that requested and returned
  their ballots. (See Ex. 101).
        D.    A report from Dr. Eric Quinell analyzing the anomalous
  turnout figures in Wayne and Oakland Counties showing that Biden
  gained nearly 100% and frequently more than 100% of all “new” voters
  in certain townships/precincts when compared to the 2016 election,
  and thus indicates that nearly 87,000 anomalous and likely fraudulent
  votes came from these precincts. (See Ex. 102).
        E.    A report from Dr. Stanley Young that looked at the entire
  State of Michigan and identified nine “outlier” counties that had both
  significantly increased turnout in 2020 vs. 2016, almost all of which went
  to Biden totaling over 190,000 suspect “excess” Biden votes (whereas
  turnout in Michigan’s 74 other counties was flat). (See Ex. 110).

          F.   A report from Robert Wilgus analyzing the absentee ballot
  data that identified a number of significant anomalies, in particular,
  224,525 absentee ballot applications that were both sent and returned
  on the same day, 288,783 absentee ballots that were sent and
  returned on the same day, and 78,312 that had the same date for all
  (i.e., the absentee application was sent/returned on same day as the
  absentee ballot itself was sent/returned), as well as an additional
  217,271 ballots for which there was no return date (i.e., consistent with
  eyewitness testimony described in Section II below). (See Ex. 110).

                                       27
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3506 Filed 12/22/20 Page 41 of 49




        G.    A report from Thomas Davis showing that in 2020 for larger
  Michigan counties like Monroe and Oakland Counties, that not only was
  there a higher percentage of Democrat than Republican absentee voters
  in every single one of hundreds of precincts, but that the Democrat
  advantage (i.e., the difference in the percentage of Democrat vs.
  Republican absentee voter) was consistent (+25%-30%) and the
  differences were highly correlated, whereas in 2016 the differences were
  uncorrelated. (See Ex. 110).

        H.    A report by an affiant whose name must be redacted to
  protect his safety concludes that “the results of the analysis and the
  pattern seen in the included graph strongly suggest a systemic, system-
  wide algorithm was enacted by an outside agent, causing the results of
  Michigan’s vote tallies to be inflated by somewhere between three and
  five-point six percentage points. Statistical estimating yields that in
  Michigan, the best estimate of the number of impacted votes is 162,400.
  However, a 95% confidence interval calculation yields that as many as
  276,080 votes may have been impacted.” (See Ex. 111 ¶13).

      IV. THE DISTRICT COURT ERRED WHEN IT HELD THAT
  PETITIONERS, WHO ARE CANDIDATES FOR THE OFFICE OF
  PRESIDENTIAL ELECTOR, LACKED STANDING TO PURSUE
  THEIR EQUAL PROTECTION AND OTHER CLAIMS

        Petitioners are not simply voters seeking to vindicate their rights
  to an equal and undiluted vote, as guaranteed by Michigan law and
  the Equal Protection Clause of the U.S. Constitution, as construed by
  this court in Reynolds v. Sims, 377 U.S. 533 (1964) and its progeny.
  Rather, Petitioners are candidates for public office. Having been
  selected by the Republican Party of Michigan at its 2019 Fall
  convention, and their names having been certified as such to the
  Michigan Secretary of States pursuant to Michigan Election Law
  168.42, they were nominated to the office of Presidential Electors in
  the November 2020 election pursuant to MCL § 168.43. Election to
  this office is limited to individuals who have been citizens of the
  United States for 10 years, and registered voters of the district (or the

                                       28
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3507 Filed 12/22/20 Page 42 of 49




     state) for at least 1 year, and carries specific responsibilities defined
     by law, namely voting in the Electoral College for President and Vice-
     President. MCL §168.47. While their names do not appear on the
     ballot, Michigan Law makes it clear that the votes cast by voters in
     the presidential election are actually votes for the presidential electors
     nominated by the party of the presidential candidate listed on the
     ballot. MCL § 168.45.2


          The standing of Presidential Electors to challenge fraud,
     illegality and disenfranchisement in a presidential election rests on a
     constitutional and statutory foundation—as if they are candidates, not
     voters.3 Theirs is not a generalized grievance shared by all other
     voters; they are particularly aggrieved by being wrongly denied the
     responsibility, emoluments and honor of serving as members of the
     Electoral College, as provided by Michigan law. Petitioners have the
     requisite legal standing, and the district court must be reversed on
     this point. As in the Eighth Circuit case of Carson v. Simon, 978 F.3d
     1051 (8th Cir. 2020),“[b]ecause Minnesota law plainly treats
     presidential electors as candidates, we do, too.” Id. at 1057. And this
     Court’s opinion in Bush v. Gore, 531 U.S. 98 (2000) (failure to set
     state-wide standards for recount of votes for presidential electors
     violated federal Equal Protection), leaves no doubt that presidential
     candidates have standing to raise post-election challenges to the


 2 This section provides: “ Marking a cross (X) or a check mark ( ) in the circle under
 the party name of a political party, at the general November election in a presidential
 year, shall not be considered and taken as a direct vote for the candidates of that
 political party for president and vice-president or either of them, but, as to the
 presidential vote, as a vote for the entire list or set of presidential electors chosen by
 that political party and certified to the secretary of state pursuant to this chapter.”
 3 See https://sos.ga.gov/index.php/Elections/voter_registration_statistics, last visited

 November 5, 2020.
                                             29
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3508 Filed 12/22/20 Page 43 of 49




  manner in which votes are tabulated and counted. The district court
  therefore clearly erred in concluding that Petitioners lack standing to
  raise this post-election challenge to the manner in which the vote for
  their election for public office was conducted.

        There is further support for Petitioners’ standing in the Court’s
  recent decision in Carney v. Adams involving a challenge to the
  Delaware requirement that you had to be a member of a major
  political party to apply for appointment as a judge. In Adams, the
  Court reiterated the standard doctrine about generalized grievance
  not being sufficient to confer standing and held that Adams didn’t
  have standing because he "has not shown that he was 'able and
  ready' to apply for a judicial vacancy in the imminent future". In this
  case, however, Petitioners were not only “able and ready” to serve as
  presidential electors, they were nominated to that office in
  accordance with Michigan law.


        The Respondents have presented compelling evidence that
  Respondents not only failed to administer the November 3, 2020 election
  in compliance with the manner prescribed by the Michigan Legislature
  in the Michigan Election Code, MCL §§ 168.730-738, but that
  Respondents executed a scheme and artifice to fraudulently and illegally
  manipulate the vote count to ensure the election of Joe Biden as
  President of the United States. This conduct violated Petitioners’ equal
  protection and due process rights, as well their rights under the
  Michigan Election Code and Constitution. See generally MCL §§ 168.730-
  738 & Mich. Const. 1963, art. 2, §4(1).




                                        30
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3509 Filed 12/22/20 Page 44 of 49




        In considering Petitioners’ constitutional and voting rights claims
  under a “totality of the circumstances” standard, this Court must consider
  the cumulative effect of the specific instances or categories of
  Respondents’ voter dilution and disenfranchisement claims. Taken
  together, these various forms of unlawful and unconstitutional
  conduct destroyed or shifted tens or hundreds of thousands of Trump
  votes, and illegally added tens or hundreds of thousands of Biden votes,
  changing the result of the election, and effectively disenfranchising
  the majority of Michigan voters. If such errors are not address we
  may be in a similar situation as Kenya, where voting has been
  viewed as not simply irregular but a complete sham. (Coram:
  Maraga, CJ & P, Mwilu, DCJ & V-P, Ojwang, Wanjala, Njoki and
  Lenaola, SCJJ)


                                CONCLUSION


        WHEREFORE, the Petitioners respectfully request this Honorable
  Court enter an emergency order instructing Respondents to de-certify
  the results of the General Election for the Office of the President,
  pending disposition of the forthcoming Petition for Certiorari.
  Alternatively, Petitioners seek an order instructing the Respondents to
  certify the results of the General Election for Office of the President in
  favor of President Donald Trump.


        Petitioners seek an emergency order prohibiting Respondents from
  including in any certified results from the General Election the
  tabulation of absentee and mailing ballots which do not comply with the
  Michigan Election Code, including the tabulation of absentee and mail-
  in ballots Trump Campaign’s watchers were prevented from observing

                                       31
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3510 Filed 12/22/20 Page 45 of 49




  or based on the tabulation of invalidly cast absentee and mail-in ballots
  which (i) lack a secrecy envelope, or contain on that envelope any text,
  mark, or symbol which reveals the elector’s identity, political affiliation,
  or candidate preference, (ii) do not include on the outside envelope a
  completed declaration that is dated and signed by the elector, (iii) are
  delivered in-person by third parties for non-disabled voters, or (iv) any of
  the other Michigan Election Code violations set forth in Section II of the
  petition.
        Petitioners respectfully request an order of preservation and
  production of all registration data, ballots, envelopes, voting machines
  necessary for a final resolution of this dispute.
 Respectfully submitted,

 /s/ Howard Kleinhendler                                 SIDNEY POWELL
 HOWARD KLEINHENDLER                                     Sidney Powell, P.C.
 Howard Kleinhendler Esquire                             2911 Turtle Creek, Blvd,
 Suite 300
 369 Lexington Avenue, 12th Floor                        Dallas, Texas 75219
 New York, New York 10017                                (517) 763-7499
 (917) 793-1188                                          sidney@federaappeals.com
 howard@kleinhendler.com
                                                         Of Counsel
                                                         JULIA Z. HALLER
                                                         BRANDON JOHNSON
                                                         EMILY P. NEWMAN

 STEFANIE LAMBERT JUNTTILA                               L. LIN WOOD
 500 Griswold Street, Suite 2340                         L. LIN WOOD, P.C.
 Detroit, Michigan 48301                                 P.O.Box 52584
 (248) 270-6689                                          Atlanta, GA 30305
 attorneystefanielambert@gmail.com                       (404) 891-1402

 SCOTT HAGERSTROM                            Gregory J Rohl
 222 West Genesee                            41850 West 11 Mile Road, Suite 110
 Lansing, Michigan 48933                     Novi MI 48375
 Date: December 10, 2020


                                        32
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3511 Filed 12/22/20 Page 46 of 49




                          CERTIFICATE OF COMPLIANCE

       The attached Writ of Certiorari complies with the type-volume limitation. As
 required by Supreme Court Rule 33.1(h), I certify that the document contains 8,324
 words, excluding the parts of the document that are exempted by Supreme Court
 Rule 33.1(d).

                                Respectfully submitted,



                                /s/ Howard Kleinhendler
                                HOWARD KLEINHENDLER
                                Attorney for Plaintiff/Petitioners
                                369 Lexington Avenue, 12th Floor
                                New York, New York 10017
                                (917) 793-1188
                                howard@kleinhendler.com

                                SIDNEY POWELL
                                STEFANIE LAMBERT JUNTTILA
                                Attorneys for Plaintiffs/Petitioners
                                500 Griswold Street, Suite 2340
                                Detroit, MI 48226
                                (248) 270-6689
                                attorneystefanielambert@gmail.com

 Date: December 11, 2020
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3512 Filed 12/22/20 Page 47 of 49




                                       CASE NO.


               IN THE SUPREME COURT OF THE UNITED STATES


    TIMOTHY KING, MARIAN ELLEN SHERIDAN, JOHN EARL HAGGARD,
   CHARLES JAMES RITCHARD, JAMES DAVID HOOPER and DAREN WADE
                            RUBINGH,

                                  Plaintiffs/Petitioners,

                                         v.

    GRETCHEN WHITMER, in her official capacity as Governor of the State of
   Michigan, JOCELYN BENSON, in her official capacity as Michigan Secretary of
                         State and the Michigan
                     BOARD OF STATE CANVASSERS

                                  Defendants/Respondents,

                                         and

   CITY OF DETROIT, DEMOCRATIC NATIONAL COMMITTEE and MICHIGAN
                DEMOCRATIC PARTY, and ROBERT DAVIS,

                             Intervenor-Defendants/Respondents.


                                 PROOF OF SERVICE

  STATE OF MICHIGAN)
                    )ss
  COUNTY OF WAYNE )

        STEFANIE LAMBERT JUNTTILA, affirms, deposes and states that on the

  11th day of December, 2020, she did cause to be served the following:
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3513 Filed 12/22/20 Page 48 of 49



        1. PETITION FOR WRIT OF CERTIORARI On Petition for a Writ of
  Certiorari to the United States Federal District Court for the Eastern District of
  Michigan;
        2. Attached Exhibits;
        3. Certificate of Conformity;
        4. Proof of Service

  UPON:

  ERIK A. GRILL
  HEATHER S. MEINGAST
  Michigan Department of Attorney General
  Civil Litigation, Employment & Elections Division
  PO Box 30736
  Lansing, MI 48909
  517-335-7659
  Email: grille@michigan.gov

  DARRYL BRESSACK
  DAVID H. FINK and NATHAN J. FINK
  Attorneys as Law
  38500 Woodward Avenue; Suite 350
  Bloomfield Hills, MI 48304
  248-971-2500
  Email: dbressack@finkbressack.com

  ANDREW A. PATERSON, JR.
  Attorney at Law
  46350 Grand River Ave.
  Novi, MI 48374
  248 568-9712
  Email: aap43@hotmail.com

  MARY ELLEN GUREWITZ
  Attorney at Law
  Cummings & Cummings Law PLLC
  423 North Main Street; Suite 200
  Royal Oak, MI 48067
  313-204-6979
  Email: megurewitz@gmail.com
Case 2:20-cv-13134-LVP-RSW ECF No. 72-1, PageID.3514 Filed 12/22/20 Page 49 of 49



  SCOTT R. ELDRIDGE
  Attorney at Law
  Miller, Canfield,
  One Michigan Avenue
  Suite 900
  Lansing, MI 48933-1609
  517-483-4918
  Email: eldridge@millercanfield.com

  DANIEL M. SHARE
  EUGENE DRIKER
  STEPHEN E. GLAZEK
  Attorney at Law
  Barris, Sott, Denn & Driker, PLLC
  333 West Fort Street; 12th Floor
  Detroit, MI 48226
  313-965-9725
  Email: dshare@bsdd.com

  EZRA D. ROSENBERG
  Lawyers' Committee for Civil Rights Under Law
  1500 K Street, NW; Suite 900
  Washington, DC 20005
  202-662-8345
  Email: erosenberg@lawyerscommittee.org

  JON GREENBAUM
  Lawyers' Committee for Civil Rights Under Law
  District Of Columbia
  1500 K Street NW
  Ste 9th Floor
  Washington, DC 20005
  202-662-8315
  Email: jgreenbaum@lawyerscommittee.org

  By email and by placing said copies in a properly addressed envelope with sufficient

  postage fully prepaid, and placing in a U.S. Mail Receptacle.


  FURTHER AFFIANT SAYETH NOT.


  /s/ Stefanie Lambert Junttila
  STEFANIE LAMBERT JUNTTILA
    Case 2:20-cv-13134-LVP-RSW ECF No. 72-2, PageID.3515 Filed 12/22/20 Page 1 of 2




                                Court of Appeals, State of Michigan

                                                 ORDER
                                                                                 Stephen L. Borrello
    Donald J Trump for President Inc v Secretary of State                          Presiding Judge

    Docket Nos.    355378; 355397                                                Patrick M. Meter

    LC No.         2020-000225-MZ                                                Amy Ronayne Krause
                                                                                   Judges


                  The motions for immediate consideration are GRANTED.

               The motion to intervene filed by the City of Detroit is DENIED, without prejudice to
refiling the motion in the proceedings below should the City of Detroit still deem intervention necessary.

             The Democratic National Committee’s motion for leave to file amicus brief in Docket No.
355378 is GRANTED, and the brief received on December 3, 2020 is accepted for filing.

             The applications for leave to appeal are DENIED. However, the Democratic National
Committee shall retain its status as amicus curiae in the Court of Claims.

                 We respond to our dissenting colleague because his assertions are not supported by law
or by fact. As the defendant correctly points out, Michigan’s election results have been certified. Once
the election results have been certified, “[a] candidate for office who believes he or she is aggrieved on
account of fraud or mistake in the canvass or returns of the votes by the election inspectors may petition
for a recount of the votes cast for that office in any precinct or precincts as provided by in this chapter.”
MCL 168.862; see also MCL 168.847, MCL 168.867; MCL 168.879. Recounts are remedial in nature.
Attorney General v Board of State Canvassers, 318 Mich App 242, 252; 896 NW2d 485 (2016), lv den
500 Mich 917 (2016). “ ‘The purpose of a recount is to determine whether the results of the first count
of the ballots should stand or should be changed because of fraud or mistake in the canvass of the votes .
. . ’ ” Id., quoting Michigan Education Ass’n Political Action Committee v Secretary of State, 241 Mich
App 432, 440; 616 NW2d 234 (2000), lv den 463 Mich 997 (2001).

                Here, plaintiff filed its purportedly emergent application on November 6, 2020, but did
not perfect the filing until 11:21 p.m. on November 30, 2020, when it filed its brief in support. The
Wayne County Board of Canvassers certified the results of the November 3rd election on November 17,
2020, almost a full two weeks before plaintiff perfected the instant application. The Michigan Board of
State Canvassers certified the presidential election results on November 23, 2020, a full week before
plaintiff perfected its application. 1 Plaintiff does not address whether the certification of the election



1
  The Secretary of State represents that the Governor has sent Michigan’s official slate of presidential
electors to the United States Secretary of the Senate.
  Case 2:20-cv-13134-LVP-RSW ECF No. 72-2, PageID.3516 Filed 12/22/20 Page 2 of 2




result by the Board of State Canvassers had any impact on the viability of its suit below or on the
viability of the instant application.

                Perhaps the reason for plaintiff failing to discuss the impact of the certification is because
such action by the Michigan State Board of Canvassers clearly rendered plaintiff’s claims for relief
moot. The Michigan State Board of Canvassers’ certification of the presidential election results and the
legislative directive found in MCL 168.862, requires plaintiff to pursue its fraud allegations by way of a
recount of the ballots cast in Wayne County. Because plaintiff failed to follow the clear law in
Michigan relative to such matters, their action is moot. MCL 168.862.




                                                               _______________________________
                                                                Presiding Judge


Meter, J., would grant leave to appeal in each case, with the direction that the Clerk draw a random 3
judge panel to decide the cases within 3 days of filing of these orders, without oral argument.

The issue of mootness is more than the "elephant in the room". The issues are not moot because state
electors have not yet been seated, the Electoral College has not yet been assembled, and Congress has not
yet convened to consider whether to exercise its powers under Art.2, Sec. 1 and Am 20.

Further plaintiff’s prayer for segregation of absentee ballots has, on information, not yet been ordered by
defendant Secretary of State. Also, the right of plaintiff to election inspectors and to observe video of
ballot drop boxes is self-evident under state law, thus entitling plaintiff to, at the least, declaratory relief.




                                   December 4, 2020
 Case 2:20-cv-13134-LVP-RSW ECF No. 72-3, PageID.3517 Filed 12/22/20 Page 1 of 1


Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  162320 & (20) (24) (25)                                                                                 David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DONALD J. TRUMP FOR PRESIDENT, INC.,                                                                 Richard H. Bernstein
  and ERIC OSTERGREN,                                                                                  Elizabeth T. Clement
             Plaintiffs-Appellants,                                                                    Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                  SC: 162320
                                                                     COA: 355378
                                                                     Ct of Claims: 2020-000225-MZ
  SECRETARY OF STATE,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the December 4, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to intervene is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2020
         p1209t
                                                                               Clerk
 Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3518 Filed 12/22/20 Page 1 of 20


Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  December 9, 2020                                                                  Bridget M. McCormack,
                                                                                                  Chief Justice

  162286 & (3)(5)(6)(9)(10)                                                              David F. Viviano,
                                                                                         Chief Justice Pro Tem

                                                                                       Stephen J. Markman
                                                                                            Brian K. Zahra
  ANGELIC JOHNSON and LINDA LEE                                                       Richard H. Bernstein
  TARVER,                                                                             Elizabeth T. Clement
            Petitioners,                                                              Megan K. Cavanagh,
                                                                                                       Justices

  v                                                        SC: 162286
  SECRETARY OF STATE, CHAIRPERSON OF
  THE BOARD OF STATE CANVASSERS,
  BOARD OF STATE CANVASSERS, and
  GOVERNOR,
           Respondents.

  _________________________________________/

          On order of the Court, the motions for immediate consideration are GRANTED.
  The petition for extraordinary writs and declaratory relief is considered, and it is
  DENIED, because the Court is not persuaded that it can or should grant the requested
  relief. The motions to intervene are DENIED as moot.

         CLEMENT, J. (concurring).

          I concur in the Court’s order denying the relief sought in this complaint. Indeed, I
  do so in large part due to the legal authority cited by Justice VIVIANO in dissent. It is
  undeniable that the legal authority in this area has not been the subject of much litigation,
  and therefore there is little caselaw on point. However, there are many seemingly
  apparent answers—many of which are discussed at some length by Justice VIVIANO—
  and when these answers are combined with the defects in petitioners’ presentation of
  their case, I do not think it is an appropriate exercise of this Court’s discretion to prolong
  the uncertainty over the legal status of this election’s outcome. This Court routinely
  chooses not to hear cases which raise interesting and unsettled legal questions in the
  abstract when we conclude the case would be a poor practical vehicle for addressing
  those questions—which is my view of this case and these questions. Moreover, I believe
  it would be irresponsible to continue holding out the possibility of a judicial solution to a
  dispute that it appears must be resolved politically.

         I think it is important at the outset to have a basic understanding of how elections
  in Michigan work. On Election Day, votes are cast. Once Election Day is over, the votes
  in each race are then counted at the precinct level. See MCL 168.801 (“Immediately on
  closing the polls, the board of inspectors of election in each precinct shall proceed to
  canvass the vote.”). Those results are then forwarded to the county. See MCL 168.809.
  The results are then canvassed by the board of county canvassers, see MCL 168.822(1),
  which declares the winners of county and local races, MCL 168.826(1), while tabulating
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3519 Filed 12/22/20 Page 2 of 20

                                                                                               2

 the results of elections for various statewide and other races within that county and
 forwarding those results to the Board of State Canvassers, MCL 168.824(1) and 168.828.
 The Board of State Canvassers then canvasses the figures from around the state, MCL
 168.842(1), tabulating the figures and declaring the winners of the various races that the
 Board of State Canvassers must manage, MCL 168.844 and 168.845. Once the
 canvassing is finished, the county clerk (for county and local offices) and the Secretary of
 State (for higher offices) issues a certificate of election to the named winners. MCL
 168.826(2) and 168.845.

         At no point in this process is it even proper for these individuals to investigate
 fraud, illegally cast votes, or the like. “[I]t is the settled law of this State that canvassing
 boards are bound by the return, and cannot go behind it, especially for the purpose of
 determining frauds in the election. Their duties are purely ministerial and clerical.”
 McQuade v Furgason, 91 Mich 438, 440 (1892). After a certificate of election is issued,
 it is possible to challenge whether it was issued to the right individual. Usually this is
 done via a court action seeking what is called a writ of “quo warranto.” See MCL
 600.4501 et seq. There are debates at the margins about exactly how this process might
 work—as noted by Justice VIVIANO, there is some dispute about who has standing to
 maintain an action for quo warranto and whether it can commence before an allegedly
 wrongful officeholder takes office—but this is the basic outline: the votes are counted, a
 certificate of election is issued, and then we debate whether said certificate was issued to
 the wrong individual. This is because of the limited authority of the canvassing board to
 simply tally votes cast.

                The duties of these [canvassing] boards are simply ministerial: their
        whole duty consists in ascertaining who are elected, and in authenticating
        and preserving the evidence of such election. It surely cannot be
        maintained that their omissions or mistakes are to have a controlling
        influence upon the election itself. It is true that their certificate is the
        authority upon which the person who receives it enters upon the office, and
        it is to him prima facie evidence of his title thereto; but it is only prima
        facie evidence. [People ex rel Attorney General v Van Cleve, 1 Mich 362,
        366 (1850).]

        It is in this context that I believe we must read petitioners’ complaint. At no point
 does their complaint ask that we declare that a particular slate of presidential electors was
 duly elected. Nor does their prayer for relief ask that we order the Secretary of State to
 perform an audit of this election under Const 1963, art 2, § 4(1)(h). Indeed, it is not
 entirely clear exactly what the nature of petitioners’ complaint even is; while MCR
 2.111(B)(1) requires that a complaint lay out each “cause of action,” the complaint recites
 several vague counts (“Due Process,” “Equal Protection,” and “Article II, section 1,
 clause 2”) that are not recognized causes of action themselves. The only recognized
 cause of action is Count Four, which asks for “Mandamus and Quo Warranto.” These
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3520 Filed 12/22/20 Page 3 of 20

                                                                                              3

 certainly are recognized causes of action at common law, although they are distinct
 causes of action that are addressed to different problems. “[T]o obtain a writ of
 mandamus, the plaintiff must have a clear legal right to the performance of the specific
 duty sought to be compelled and the defendants must have a clear legal duty to perform
 the same.” State Bd of Ed v Houghton Lake Community Sch, 430 Mich 658, 666 (1988).
 Quo warranto, by contrast, is “the only way to try titles to office finally and
 conclusively . . . .” Lindquist v Lindholm, 258 Mich 152, 154 (1932). Combining them
 makes it unclear what petitioners are asking this Court to do—command a public officer
 to perform a legal duty (and if so, which officer, and what duty?), or test title to office?1 I
 believe this confusion is reflected in the fact that Justices VIVIANO and ZAHRA focus on
 the constitutional right to an audit that the petitioners do not actually ask for in their
 prayer for relief. Rather, the prayer for relief asks for a variety of essentially interim
 steps—taking control of ballots, segregating ballots the petitioners believe were unlawful,
 enjoining officials from taking action predicated on the vote counts—but does not ask for
 any actual electoral outcome to be changed. This only begins the problems with this
 proceeding.

         Next, there is a problem of jurisdiction. There has, admittedly, never been
 litigation like this before in Michigan, so we have no precedents we can draw upon as a
 definitive resolution. However, the face of petitioners’ complaint strongly suggests there
 is a jurisdictional problem. The gist of petitioners’ complaint is that they are unsatisfied
 with the recent decision of the Board of State Canvassers to declare a winner in the
 election for presidential electors in Michigan. But this Court has no apparent jurisdiction
 to review this decision. As noted, the canvassing process is not the time to allege that an
 election was marred with fraud. Petitioners allege that sections of the Michigan Election
 Law, like MCL 168.479 and MCL 168.878, allow for decisions of the Board of State
 Canvassers to be challenged by a mandamus action in the Michigan Supreme Court. But
 these sections appear to be inapplicable—MCL 168.479 is in the chapter on initiative and
 referendum, where the responsibilities of the Board of State Canvassers are far more
 involved than merely tabulating votes, and MCL 168.878 is in the chapter on recounts,
 which is also not implicated here. Even if either statute were applicable here, there is no
 theory that the petitioners have put forward suggesting that the Board of State Canvassers
 failed to perform a legal duty it was obliged to perform. Instead, as noted by Justice
 VIVIANO, in this context the role of the canvassing board is ministerial, with no function
 other than to tabulate the votes cast and determine which candidate (or candidates)
 received the most votes. To the extent that petitioners are trying to revisit the
 determination of the Board of State Canvassers, it appears they cannot, at least absent the
 unlikely scenario of the board simply having performed its computations incorrectly,
 which is not alleged here.

 1
   Notably, none of the named defendants are alleged to be usurpers to any office, which
 indicates that plaintiffs have not satisfied the pleading requirements for a quo warranto
 action under MCL 600.4505(1).
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3521 Filed 12/22/20 Page 4 of 20

                                                                                             4

         Petitioners also ask that we enjoin respondents “from finally certifying the election
 results and declaring winners of the 2020 general election . . . .” As an initial matter, this
 would seem to be moot—it has been widely reported that this already has occurred. A
 “past event cannot be prevented by injunction.” Rood v Detroit, 256 Mich 547, 548
 (1932). Even had that not happened, however, it does not appear that the law
 contemplates any role for the courts in this process. As noted by Justice VIVIANO, the
 ordinary process by which a Michigan election result can be challenged is via quo
 warranto proceedings. We have said

        that you may go to the ballots, if not beyond them, in search of proof of the
        due election of either the person holding, or the person claiming the office.
        And this is as it should be. In a republican government, where the exercise
        of official power is but a derivative from the people, through the medium of
        the ballot box, it would be a monstrous doctrine that would subject the
        public will and the public voice, thus expressed, to be defeated by either the
        ignorance or the corruption of any board of canvassers. [Van Cleve, 1 Mich
        at 365-366.]

 However, when the Board of State Canvassers must declare the winner of an election—as
 it must with presidential electors, MCL 168.46—the Legislature has, in MCL 168.846,
 apparently suppressed quo warranto proceedings and reserved to itself the prerogative of
 determining who the winner is. Such an arrangement is consistent with how disputes
 over elections to the United States Congress and the Michigan Legislature are resolved,
 see US Const, art I, § 5, cl 1; Const 1963, art 4, § 16, as well as the plenary authority that
 state legislatures have over the selection of presidential electors under federal law, see US
 Const, art II, § 1, cl 2; 3 USC 2.2 As Justice VIVIANO observes, the language of MCL
 168.846 was formerly in the Michigan Constitution of 1850. When it was, we observed
 that it

        does not permit the regularity of elections to the more important public
        offices to be tried by the courts. It has provided that in all cases,
        where . . . the result of elections is to be determined by the Board of State
        Canvassers, there shall be no judicial inquiry beyond their decision. . . .

               This provision was doubtless suggested by the serious difficulties

 2
   One could fairly question whether it is constitutional for MCL 168.846 to reserve to the
 Legislature the prerogative to settle disputes over elections to offices required by the
 Michigan Constitution—a Legislature inclined to abuse this power could conceivably
 nullify an election that the Michigan Constitution requires to be held. But the Michigan
 Constitution does not require that presidential electors be themselves popularly elected,
 and reserving final decision-making authority in the Legislature as to that specific office
 is consistent with federal constitutional and statutory law.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3522 Filed 12/22/20 Page 5 of 20

                                                                                           5

        which would attend inquiries into contested elections, where the ballots of a
        great number of election precincts would require to be counted and
        inspected; and probably, also, to discourage the needless litigation of the
        right to the higher public offices at the instance of disappointed candidates
        where the public interest does not appear to require it. A legislative body
        can exercise a discretion in such cases, and could not be compelled to enter
        upon such an inquiry except upon a preliminary showing which the courts
        are not at liberty to require. [People ex rel Royce v Goodwin, 22 Mich 496,
        501-502 (1871).]

         These jurisdictional problems seemingly put to rest petitioners’ allegations about
 how absentee ballots were handled in this election. They ask that we “segregate any
 ballots counted or certified inconsistent with Michigan Election Law” and, in particular,
 “any ballots attributable to the Secretary of State’s absentee ballot scheme”—a reference
 to the Secretary of State’s decision to send out unsolicited absentee ballot applications to
 voters. Whatever the legality of this decision on the Secretary of State’s part, it does not
 appear that the courts are the proper forum for challenging the validity of any votes cast
 in the race for presidential electors (as well as some other offices). For those offices
 where it might be challengeable, the proper means would be a quo warranto action. That
 said, I would note that laches may apply here—the time to challenge this scheme may
 have been before the applications were mailed out (or at least before the absentee ballots
 were cast), rather than waiting to see the election outcome and then challenging it if
 unpalatable.

        These jurisdictional concerns are not the only problem with this petition.
 Petitioners’ prayer for relief does not ask that we direct the Secretary of State to conduct
 an audit of this election, although their briefing does invoke the right to an audit under
 Const 1963, art 2, § 4(1)(h)—added to our Constitution two years ago as part of Proposal
 18-3. To the extent that the petitioners are trying to get a writ of mandamus against the
 Secretary of State to perform an immediate audit under the constitutional language, 3 I

 3
   Justice VIVIANO says I am “mistaken in suggesting that petitioners here have not asked
 for an audit,” because petitioners’ complaint declares several times that the respondents
 “owe citizens an audit of election results that is meaningful and fair and to safeguard
 against election abuses.” In my view, asserting what citizens are owed is a far cry from
 demanding actual relief—particularly in light of the conceptual confusion that pervades
 this petition. The fact that Justice VIVIANO must patch together what the petitioners are
 apparently after by combining the petition’s allegations with its prayer for relief and the
 accompanying brief goes to show how weakly it is presented. Moreover, as noted by
 Justice VIVIANO, petitioners’ brief asks us to “enter an order requiring that the Michigan
 Legislature convene a joint convention to analyze and audit the election returns” or that
 this Court “should oversee an independent audit.” Given the nature of the writ of quo
 warranto, it is simply not a proper vehicle for receiving any audit-related relief. As
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3523 Filed 12/22/20 Page 6 of 20

                                                                                              6

 would note at the outset that they have apparently made a procedural misstep. Although
 the Michigan Constitution gives this Court jurisdiction over mandamus actions, see Const
 1963, art 6, § 4 (stating that “the supreme court shall have . . . power to issue, hear and
 determine prerogative and remedial writs”), we have provided by rule that such actions
 must begin in either the Court of Appeals or the Court of Claims, MCR 3.305(A)(1).
 “Reasons of policy dictate that such complaints be directed to the first tribunal within the
 structure of Michigan’s one court of justice having competence to hear and act upon
 them.” People v Flint Muni Judge, 383 Mich 429, 432 (1970). This is why the court rule
 for original actions in our Court refers only to proceedings for superintending control,
 which extends to either the lower courts or certain other judicial entities, MCR
 7.306(A)(1) and (2), not the executive branch. We have indicated a willingness to
 disregard such errors in the past, see, e.g., McNally v Wayne Co Bd of Canvassers, 316
 Mich 551, 555-556 (1947), but petitioners’ audit-related arguments begin in a bad
 position.

         More importantly, there is no apparent purpose to which the audit sought by the
 petitioners can be put in light of the above-mentioned jurisdictional limits on the
 judiciary’s ability to revisit the outcome of this election. Given the apparent inability of
 canvassing boards to investigate fraud, there is a fundamental disconnect between
 petitioners’ allegations of fraud and their request for an audit. Justice ZAHRA “would
 have ordered an immediate evidentiary hearing before a special master for the purpose of
 ferreting out whether there is any substance to the very serious-but-as-yet-unchallenged
 allegations of irregularities and outright violations of Michigan Election Law that
 petitioners assert took place before the vote was certified . . . .” But such an evidentiary
 hearing is unnecessary—in any event, those boards of canvassers had no authority to
 perform (or at least act on) such a factual investigation. Moreover, the boards have
 certified the results and certificates of election have been issued; it is difficult to see how
 any judicial proceeding could undo that process. I fail to see how those certification
 choices can be taken back any more than the Governor can take back a pardon once
 issued. Cf. Makowski v Governor, 495 Mich 465 (2014). This is not to say that
 certificates of election cannot be challenged; rather, it is to say that an election contest
 needs to take the form of a challenge to the certificate of election, rather than a challenge
 to the ministerial certification process.

       There is also reason to believe that the right to an audit does not extend to
 changing the outcome of an election. The statute that implements the right to an audit

 noted, mandamus might be, at least to the extent that petitioners seek to compel the
 Secretary of State to perform a clear legal duty. But that would not extend to this Court’s
 performing said audit; nowhere in the law is it this Court’s legal duty to perform any
 audit. The same can also be said of the Legislature, which is in addition not even a
 named defendant in this action, so it is hard to imagine how we would order the
 Legislature to do anything even if that were not an assault on the separation of powers.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3524 Filed 12/22/20 Page 7 of 20

                                                                                             7

 makes clear that it “is not a recount and does not change any certified election results.”
 MCL 168.31a(2). While one might argue that the statute does not completely vindicate
 the petitioners’ constitutional “right to have the results of statewide elections audited,”
 Const 1963, art 2, § 4(1)(h), it seems important to note that the Constitution provides that
 the audit shall be performed “in such a manner as prescribed by law,” id. There is a
 somewhat confusing internal contradiction in the constitutional text, as the audit right is
 the only one said to be “as prescribed by law,” but all of the rights in § 4(1) are said to be
 “self-executing.” However, I see nothing to be gained in judicial exploration of this
 tension and examination of the scope of the audit right conveyed in § 4(1)(h) if there is
 no purpose to which the results could be applied. Moreover, deferring to the audit right
 as it is expressed in MCL 168.31a(2) would be consistent with the outcome of the
 remainder of the cases that have come to us which implicate Proposal 18-3. While this
 Court has denied leave in each of these cases and thus has taken no institutional position,
 see MCR 7.301(E), the consistent result has been to unsettle the least amount of the
 Michigan Election Law as possible when provisions of it are challenged under Proposal
 18-3. We have thus left in place the statutory deadline of 8 p.m. on Election Day for
 absentee ballots to be received and counted as well as certain statutory voter registration
 requirements, and denied a prior challenge seeking an audit outside the boundaries of
 MCL 168.31a. See League of Women Voters v Secretary of State, ___ Mich ___ (2020)
 (Docket No. 161671), denying lv from ___ Mich App ___ (2020), recon den ___ Mich
 ___ (2020); Promote the Vote v Secretary of State, ___ Mich ___ (2020) (Docket No.
 161740), denying lv from ___ Mich App ___ (2020); Priorities USA v Secretary of State,
 ___ Mich ___ (2020) (Docket No. 161753), denying lv from ___ Mich App ___ (2020);
 Costantino v Detroit, ___ Mich ___ (2020) (Docket No. 162245). As I have been the
 only member of the Court in the majority on all of these cases and the instant case, I
 cannot speak for my colleagues, but for my own part I can say that a desire to unsettle as
 little of the Michigan Election Law as possible has animated my approach to these cases.

        Petitioners’ remaining requests in their prayer for relief put them in the curious
 position of volunteers in defense of the Legislature’s needs. Thus, they ask that we “take
 immediate custody and control of all ballots, ballot boxes, poll books, and other indicia of
 the Election . . . to prevent further irregularities, and to ensure that the Michigan
 Legislature and this Court have a chance to perform a constitutionally sound audit of
 lawful votes.” But if the Legislature needs to seize records, it has some authority to do
 so, see MCL 4.541, and if it needs judicial assistance in this regard, it is free to ask us.
 They similarly ask that we “appoint a special master or committee from both chambers of
 the Michigan Legislature to investigate all claims of mistake, irregularity, and fraud at the
 TCF Center . . . .” But the separation of powers makes it unthinkable that we would
 direct the Legislature to convene a committee to investigate anything—that branch’s
 choice to investigate is its own.4 For our part, there is no need for a special master to

 4
  Justice VIVIANO suggests the possibility that the “results of an audit could be used by
 petitioners to convince the Legislature to take up the matter and to prevail in that venue,”
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3525 Filed 12/22/20 Page 8 of 20

                                                                                              8

 investigate anything if it is not in service of a cause of action that the petitioners enjoy.
 As noted, during the vote-counting process, the question of fraud is not one that the
 canvassing boards can investigate; after the vote-counting is complete, the issue is one
 that must be raised in either a quo warranto proceeding or, as apparently is the case here,
 before the Legislature itself.

         If the scope of the constitutional right to an audit that animates Justices ZAHRA’s
 and VIVIANO’s dissenting statements were squarely presented and likely to be dispositive,
 I would be open to hearing this case. But the scope of that right is not very well
 presented (as noted, it does not appear in petitioners’ prayer for relief), it does not appear
 to be dispositive, and petitioners’ complaint is marred by further problems besides these.
 Although we have no absolutely definitive answers for these questions, it appears very
 much that petitioners are erroneously seeking to make the investigation of fraud a part of
 the canvassing process, and doing so by invoking statutes (MCL 168.479, MCL 168.878)
 that do not purport to give the judiciary the jurisdiction they ask us to exercise, which is
 all the more a problem given that MCL 168.846 appears to make the Legislature the
 exclusive arbiter of who is the proper winner of a presidential election. Petitioners also
 gesture toward an audit right which MCL 168.31a indicates is too circumscribed to give
 them the outcome they seek, and even if MCL 168.31a is narrower than the constitutional
 audit right of Const 1963, art 2, § 4(1)(h), it remains the case that MCL 168.846
 apparently makes the Legislature the arbiter of this dispute to the exclusion of the
 judiciary. Petitioners further ask that we enjoin actions that have already occurred (the
 certification of the winners of this election), that we retroactively invalidate absentee
 ballots whose issuance they did not challenge in advance of the election, and that we
 preserve evidence for the Legislature to review that it either can gather for itself or that it
 has not asked us to assist in preserving. I simply do not believe this is a compelling case
 to hear.

         In short, even if this petition can be construed as requesting an audit, what it
 requests is beyond the bounds of MCL 168.31a; and even if petitioners received said
 audit, it appears that it could not be used to revisit the canvassing process, because MCL
 168.846 apparently reserves to the Legislature rather than the judiciary the final say on
 who Michigan’s presidential electors are. For us to scrutinize these admittedly
 unresolved questions further, we must do so on the strength of a petition we may not have
 jurisdiction to entertain and within the four corners of which it is not clear what actual
 cause of action it is pleading, what relief it is seeking, or on what theory it believes it is
 owed relief from the named defendants. In light of these myriad difficulties—only some
 of which implicate the apparent merits of the legal issues the petitioners attempt to

 but their success or failure before the Legislature is a political rather than a legal
 question. Nobody asserts that the right created by Const 1963, art 2, § 4(1)(h) entitles the
 petitioners to information on the schedule they prefer to try and persuade the Legislature
 to take action.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3526 Filed 12/22/20 Page 9 of 20

                                                                                           9

 present to us—I consider it imprudent to hear this matter, a conclusion only amplified by
 my view that it is irresponsible to continue holding out the possibility of a judicial
 solution to a political dispute that needs to be resolved with finality. Petitioners’
 complaint casts more heat than light on the legal questions it gestures toward, and would
 not help us in providing a definitive interpretation of the law in this area. I therefore
 concur with our order denying petitioners relief.

           ZAHRA, J. (dissenting).

         Just two years ago, through the exercise of direct democracy and the constitutional
 initiative process, the people of Michigan amended our Constitution to expand greatly
 how Michigan residents may exercise their right to vote. Among the additions to the
 Michigan Constitution effected by what was then known as Ballot Proposal 2018-3
 (Proposal 3) were provisions that: (i) require the Secretary of State automatically to
 register to vote all Michigan residents conducting certain business with the Secretary of
 State, unless the resident specifically declines registration; (ii) allow same-day
 registration with proof of Michigan residency; and (iii) permit no-reason absentee voting.
 Critics of Proposal 3 argued that these changes would increase opportunities for voter
 fraud and weaken the integrity of the electoral process, thereby placing in doubt the
 accuracy and integrity of Michigan’s election returns.5 Proponents responded that
 Proposal C would promote and ensure the accuracy and integrity of elections by
 constitutionally guaranteeing the right to audit the results.6

        In the wake of the very next election cycle to follow the adoption of these
 sweeping election reforms of 2018, petitioners filed an original action in this Court under
 Const 1963, art 6, § 4 and MCL 600.217(3) “seeking extraordinary writs of mandamus,
 prohibition, and declaratory and injunctive relief.” In support of their claims, petitioners
 invoke MCL 168.479, which specifies that “any person who feels aggrieved by any
 determination made by the board of state canvassers may have the determination
 reviewed by mandamus or other appropriate remedy in the supreme court.” 7 Petitioners

 5
  See Mack, Michigan Approves Proposal 3’s Election Reforms, MLive (updated January
 29, 2019)
 <https://www.mlive.com/news/2018/11/hold_michigan_proposal_3s_elec.html>
 (accessed December 8, 2020) [https://perma.cc/A8Z9-B46G].
 6
     Id.
 7
   Justice CLEMENT’s statement concurring in the Court’s order argues that MCL
 168.479(1) does not confer jurisdiction in this Court to hear petitioners’ challenge
 because it is located in the chapter on initiatives and referenda. But the plain language of
 MCL 168.479(1) is broad: “[A]ny person who feels aggrieved by any determination
 made by the board of state canvassers may have the determination reviewed by
 mandamus or other appropriate remedy in the supreme court” (emphasis added).
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3527 Filed 12/22/20 Page 10 of 20

                                                                                           10

  request, among other things, appointment of a special master to investigate their claims of
  election irregularities and fraud and to “independently review the election procedures
  employed at the TCF Center and throughout the State,”8 presumably pursuant to Const
  1963, art 2, § 4(1)(h)—which was among the provisions added to the Michigan
  Constitution by Proposal 3 and which guarantees to “[e]very citizen of the United States
  who is an elector qualified to vote in Michigan . . . [t]he right to have the results of
  statewide elections audited, in such manner as prescribed by law, to ensure the accuracy
  and integrity of elections.”

         Based on the pleadings alone, a majority of the Court today denies petitioners’
  requested relief through a short form order of denial that concludes the majority “is not
  persuaded that it can or should grant the requested relief.” I dissent from the summary
  dismissal of petitioners’ action, without ordering immediate oral argument and additional
  briefing. As pointed out in the statements of my colleagues, there are threshold questions
  that must be answered before addressing the substantive merits of petitioners’ claims.
  But rather than summarily dismissing this action because procedural questions exist, I
  would have ordered immediate oral argument and briefing to address these threshold
  questions, as well as the meaning and scope of implementation of Const 1963, art 2,
  § 4(1)(h).

          The matter before us is an original action asking the Court to invoke the power of
  mandamus, superintending control, and other extraordinary writs to provide declaratory
  relief. As such, this matter should be distinguished from a typical application seeking
  leave to appeal from the Court of Appeals. Original actions are limited to a small class of
  cases particularly described in Const 1963, art 6, § 4. Original actions should, therefore,
  be afforded very close review, particularly when they raise matters under Michigan
  election law.

         Here, petitioners have presented a significant constitutional question pertaining to
  the process and scope of the constitutional right to an election audit—a right explicitly
  placed in our Constitution by the people themselves, in whom “[a]ll political power is

  Moreover, it would be strange to suggest that MCL 168.479(1) applies only to initiatives
  and referenda, as precisely that sort of limiting language is found not in MCL 168.479(1)
  but, rather, MCL 168.479(2), which provides in relevant part that any person who “feels
  aggrieved by any determination made by the board of state canvassers regarding the
  sufficiency or insufficiency of an initiative petition . . . .” (emphasis added). Therefore,
  on the basis of the statutory text, I am not nearly as confident as Justice CLEMENT that
  MCL 168.479(1) does not confer jurisdiction in this Court to hear petitioners’ challenge.
  But to the extent we have questions about the Court’s jurisdiction, I would explore them
  at oral argument.
  8
      Petition for Extraordinary Writs & Declaratory Relief, p 53.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3528 Filed 12/22/20 Page 11 of 20

                                                                                               11

  inherent . . . .” Const 1963, art 1, § 1. Not only that, but Const 1963, art 2, § 4(1)(h) has
  remarkable resonance for the precise controversy now before this Court because, even
  when viewed in hindsight, it seems unlikely that the people of Michigan could have
  crafted language that would more directly address this circumstance than they have
  already done in ratifying this very provision. Accordingly, I believe we owe it to the
  people of Michigan to fully and completely review the claims asserted by petitioners.
  For this reason, I would have immediately ordered oral arguments and briefing to assess,
  as expeditiously as was practicable, whether petitioners are properly before this Court
  and, if so, both provide guidance as to the meaning and scope of the right to an audit
  under Const 1963, art 2, § 4(1)(h), and determine whether petitioners are entitled to any
  of the other relief they seek.

         MARKMAN, J., joins the statement of ZAHRA, J.

         VIVIANO, J. (dissenting).

          For the second time in recent weeks, individuals involved in last month’s election
  have asked this Court to order an audit of the election results under Const 1963, art 2, § 4.
  See Costantino v Detroit, ___ Mich ___ (2020) (Docket No 162245). As in that case,
  petitioners here allege that election officials engaged in fraudulent and improper conduct
  in administering the election. In support of these claims, petitioners have submitted
  hundreds of pages of affidavits and expert reports detailing the alleged improprieties.
  Here, as in Costantino, I would grant leave to appeal so we can determine the nature and
  scope of the constitutional right to an election audit.9 After all, “[i]t is emphatically the
  province and duty of the judicial department to say what the law is.” Marbury v
  Madison, 5 US (1 Cranch) 137, 177 (1803). But I write separately to highlight the lack of
  clarity in our law regarding the procedure to adjudicate claims of fraud in the election of
  presidential electors.10

         The case before the Court is no small matter. Election disputes pose a unique test
  of a representative democracy’s ability to reflect the will of the people when it matters
  most. See Foley, Ballot Battles: The History of Disputed Elections in the United States
  (New York: Oxford University Press, 2016), pp 17-18. But it is a test our country has
  survived, one way or another, since its inception. The Founding Fathers faced their share
  of contested elections, as have subsequent generations. See generally id.


  9
    Because of the time constraints imposed by federal law on the appointment of and
  balloting by federal electors, I would hear and decide this case on an expedited basis so
  that, if we accept petitioners’ interpretation of the constitutional right to an election audit,
  they will be able to exercise that right in a timely and meaningful manner.
  10
    I do not address whether a claim of fraud could be adjudicated or investigated in the
  context of a recount.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3529 Filed 12/22/20 Page 12 of 20

                                                                                          12

         But in the context of presidential elections, all these episodes pale in comparison
  to the contest of 1876, which resulted in challenges and changes that helped set the stage
  for the present dispute.11 As with the current case, many of the ballot-counting contests
  in 1876 focused on the work of canvassing boards and the function of courts; they also
  involved the role of Congress itself, which created an electoral commission to adjudicate
  the dispute and help Congress select a victor. See Nagle, How Not to Count Votes, 104
  Colum L Rev 1732 (2004) (reviewing books on the 1876 election); see also Ewing,
  History and Law of the Hayes-Tilden Contest Before the Electoral Commission: The
  Florida Case, 1876-77 (Washington, DC: Cobden Publishing Co, 1910), pp 148-153
  (discussing the litigation in Florida courts over the role of canvassing boards).

         Among the modes for challenging the election in 1876 (and in the earlier election
  of 1872, among others) were lawsuits brought to obtain a writ of quo warranto. See
  Siegel, The Conscientious Congressman’s Guide to the Electoral Count Act of 1887, 56
  Fla L Rev 541, 573 (2004). With no common-law action available to directly contest an
  election, Bickerstaff, Counts, Recounts, and Election Contests: Lessons from the Florida
  Presidential Election, 29 Fla St U L Rev 425, 431 (2002), the archaic writ of quo
  warranto became the tool in England and in this country to dispute an ostensibly
  successful candidate’s right to office. Conscientious Congressman’s Guide, 56 Fla L Rev
  at 570-571.12 A quo warranto proceeding was instituted to “try titles to office” based on
  claims that the officeholder had wrongfully intruded into or usurped the office. See
  Gildemeister v Lindsay, 212 Mich 299, 303 (1920) (citation and quotation marks
  omitted); see also Cooley, Constitutional Limitations (5th ed), p 788 (“[T]he proper
  proceeding in which to try [challenges to election results] in the courts is by quo
  warranto, when no special statutory tribunal is created for the purpose.”).

         The problem, as the elections in the 1870s revealed, was that quo warranto actions
  were ill-suited to keep pace with the Electoral College: in the two presidential elections
  of that decade, none of the proceedings “even had their trial phase completed before the
  electors balloted.” Conscientious Congressman’s Guide, 56 Fla L Rev at 573. In
  response, Congress passed the Electoral Count Act in 1887. Id. at 542, 583. The statute
  encourages states to adopt procedures to try election contests involving presidential


  11
    As Justice COOLEY wrote of the 1876 election, “the country is thoroughly warned, that
  in any close election the falsification of the result is not so difficult that unscrupulous
  men are not likely to contemplate it,” and the practice of relying on state determinations
  of the vote “makes the remedy exceedingly uncertain, if dishonest men, who have control
  of the State machinery of elections, shall venture to employ it to defeat the will of the
  people.” Cooley, The Method of Electing the President, 5 Int’l Rev 198, 201 (1878).
  12
     Quo warranto challenges date back to the middle ages. See Sutherland, Quo Warranto
  Proceedings in the Reign of Edward I, 1278-1294 (Oxford: Clarendon Press, 1963), pp 1-
  6 (noting the king’s extensive use of quo warranto in the thirteenth century).
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3530 Filed 12/22/20 Page 13 of 20

                                                                                            13

  electors. Id. at 585. As it currently stands, the results of any determination made under
  these procedures will be binding on Congress if the determination comes at least six days
  before the electors meet to vote. 3 USC 5.

         Why is the history relevant now? Surely, one might think, after the passage of
  nearly 150 years our state has adopted efficient procedures to address election disputes,
  especially when the presidency is at stake. In many states, this is true. In almost all,
  postelection contests for legislative seats are ultimately decided by the legislatures
  themselves, although some states have provided for preliminary determinations by the
  courts or independent commissions. See Douglas, Procedural Fairness in Election
  Contests, 88 Ind L J 1, 5-8, 24-29 (2013); see also Berdy v Buffa, 504 Mich 876, 877-879
  (2019) (noting that such provisions are commonplace and holding that they only apply to
  postelection contests of a challenged election result).13 For disputed gubernatorial
  elections, a plurality of states have enacted legislation allowing the losing candidate to
  contest the election in court, either at the trial or appellate court level; others place the
  decision in the hands of the legislature or a nonjudicial tribunal. Procedural Fairness, 88
  Ind L J at 9-20. Although only about 20 states have specific provisions for presidential-
  election disputes, parties often can bring these challenges under the state’s general
  election-contest statutes. Id. at 29-34.14

          Unfortunately, while the vast majority of states have adopted legislation creating a
  mechanism for the summary or expedited resolution of election contests, Michigan has
  not. Cf. Wyo Stat Ann 22-17-103 (requiring election contests to be expedited); NJ Stat
  Ann 19:29-5 (requiring summary proceedings); Neb Rev Stat 32-1110 (requiring
  summary proceedings with a hearing not later than 15 days after the “matter is at issue”).
  Indeed, as the controversies arising out of the 2020 general election have shown, there is
  rampant confusion in our state concerning the proper mechanism for contesting elections
  in general, and presidential elections in particular, on the basis of fraud. Much of the
  litigation so far this year has focused on the decisions of the canvassing boards. But
  “[w]e have long indicated that canvassing boards’ role is ministerial and does not involve
  investigating fraud.” Costantino, ___ Mich at ___; slip order at 6-7 (VIVIANO, J.,
  dissenting) (collecting sources). There is simply no statutory framework for the boards to
  adjudicate fraud. And, strikingly, the Legislature has not, in any other statute, expressly
  provided a mechanism for determining disputes specific to presidential electors as
  envisioned in the Electoral Count Act.


  13
       The same is true of contests in congressional elections. See US Const, art 1, § 5.
  14
     The American Law Institute has recently issued model frameworks for states to
  consider adopting in order to comprehensively regulate both election disputes in general
  and presidential-election disputes in particular. American Law Institute, Principles of the
  Law, Election Administration: Non-Precinct Voting and Resolution of Ballot-Counting
  Disputes (2019), Parts II and III.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3531 Filed 12/22/20 Page 14 of 20

                                                                                             14

           And thus, we remain one of the only states without any clear framework to enable
  and regulate election contests. See Procedural Fairness, 88 Ind L J at 10; Douglas,
  Discouraging Election Contests, 47 U Rich L Rev 1015, 1028 (2013).15 Instead, our state
  has various elements that do not quite add up to a coherent system. As noted, our
  Legislature has codified the ancient writ of quo warranto. See MCL 600.4501 et seq. and
  MCR 3.306; see also MCL 168.861 (“For fraudulent or illegal voting, or tampering with
  the ballots or ballot boxes before a recount by the board of county canvassers, the remedy
  by quo warranto shall remain in full force, together with any other remedies now
  existing.”). Under these proceedings, the court can determine the “right of the defendant
  to hold the office.” MCL 600.4505. But these actions usually must be brought by the
  attorney general—only if she refuses can a private citizen seek leave of court to make the
  claim. MCL 600.4501. And our caselaw has suggested that to prevail in the action, the
  plaintiff must present evidence that he or she is entitled to the office. See Marian v
  Beard, 259 Mich 183, 187 (1932) (“The [quo warranto] suit by a citizen, on leave of
  court, is a private action, and, therefore, the plaintiff must allege in the information the
  facts which give him the right to sue.                 Such allegations necessarily include
  the . . . showing of title in plaintiff.”) (citations and comma omitted); Barrow v Detroit
  Mayor, 290 Mich App 530, 543 (2010) (noting caselaw). Our statutes and court rule do
  not specify when these actions can be brought, but traditionally they required the
  defendant to have assumed office; thus one commentator has concluded that our
  framework “effectively preclude[s] election contests . . . .” Discouraging Election
  Contests, 47 U Rich L Rev at 1028; see also Procedural Fairness, 88 Ind L J at 11.16
  With respect to presidential electors, whose office exists for only a short period, it is not
  at all clear how a quo warranto action could timely form the basis for an effective
  challenge. Nonetheless, we have stated that “ ‘[t]he only way to try titles to office finally
  and conclusively is by quo warranto.’ ” Sempliner v FitzGerald, 300 Mich 537, 544-545
  (1942), quoting Frey v Michie, 68 Mich 323, 327 (1888).

  15
     See also Developments in the Law, Postelection Remedies, 88 Harv L Rev 1298, 1303
  n 22 (1975) (noting that, at the time, Michigan was one of “[f]our states [that] do not
  generally provide for election contests, but do make available the writ of quo warranto”);
  Nat’l Conference of State Legislatures, After the Voting Ends: The Steps to Complete an
  Election (October 28, 2020) (“Forty-four states have statutes pertaining to election
  contests.       The      states   lacking      such   statutes    are . . . Michigan . . . .”)
  <https://www.ncsl.org/research/elections-and-campaigns/after-the-voting-ends-the-steps-
  to-complete-an-election.aspx> (last accessed Dec 8, 2020) [https://perma.cc/5RQ7-
  UGR9].
  16
    The lead opinion in In re Servaas, 484 Mich 634, 643 n 15 (2009) (opinion of
  WEAVER, J.), suggested that quo warranto actions could be launched without regard to
  whether the defendant was currently in office. But as the dissenters cogently observed,
  quo warranto historically applied only “to claims that a public official is currently
  exercising invalid title to office.” Id. at 664 (MARKMAN, J., dissenting).
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3532 Filed 12/22/20 Page 15 of 20

                                                                                           15

          Despite the apparent exclusiveness of the quo warranto proceeding, MCL 168.846
  provides that “[w]hen the determination of the board of state canvassers is contested, the
  legislature in joint convention shall decide which person is elected.” This statute contains
  language that previously appeared in our 1850 Constitution as Article 8, § 5.17 Under
  that constitutional provision, we held that the Legislature had “discretion” and that we
  could not require our coordinate branch to act. People ex rel Royce v Goodwin, 22 Mich
  496, 502 (1871); see also Dingeman v Bd of State Canvassers, 198 Mich 135, 137 (1917)
  (“The legislature, bound by no hard and fast rule, may or may not, in its discretion,
  entertain contests.”). We further explained that the rationale for taking these disputes out
  of the courts was the “serious difficulties which would attend inquiries into contested
  elections, where the ballots of a great number of election precincts would require to be
  counted and inspected . . . .” Goodwin, 22 Mich at 501; see also Dingeman, 198 Mich at
  137 (“The determination of the legislature is a finality, and private parties, ambitious to
  fill these offices, or litigious in character, cannot compel action by the legislature or go


  17
     The statute and constitutional provision have interesting histories. As described by one
  law professor from the period, Const 1850, art 8, § 5 ended the prevailing practice of
  having “all contests concerning elections to office . . . decided by the courts.” Wells,
  Reilly-Jennison: An Address to the People on the Recent Judicial Contest, Detroit Free
  Press (March 27, 1883), p 4; see also University of Michigan, Michigan Law, William P.
  Wells,                                  Faculty,                                 1874-1891
  <https://www.law.umich.edu/historyandtraditions/faculty/Faculty_Lists/Alpha_Faculty/P
  ages/WilliamPWells.aspx> (accessed Dec 7, 2020) [https://perma.cc/V2PS-Z8ET]. But
  with the passage of this new constitutional section in 1850, “the power to decide election
  contests was taken away from the courts, in respect to the State officers named, and such
  other officers as the Legislature, by subsequent statutes, might add to the list.” Wells,
  Reilly-Jennison, p 4. This constitutional provision was carried over in the 1908
  Constitution, see Const 1908, art 16, § 4. For some unknown reason, in 1917 the
  Legislature enacted the same substantive rule in statutory form. 1917 PA 201, chap XIX,
  § 12. It has remained there since and is now codified at MCL 168.846. See 1925 PA
  351, part 4, chap XVI, § 11; 1954 PA 116, § 846. In the meantime, the voters amended
  the constitutional provision in 1935 so that the Legislature could prescribe rules by which
  the Board of State Canvassers would oversee election contests. See Ballot Proposal No.
  1, 1935, amending Const 1908, art 16, § 4 (“In all cases of tie vote or contested election
  for any state office, except a member of the legislature, any recount or other
  determination thereof may be conducted by the board of state canvassers under such laws
  as the legislature may prescribe.”). At the convention that produced our current
  Constitution, the constitutional provision was considered to be “legislative in character”
  and thus was excluded altogether from the constitutional text. 1 Official Record,
  Constitutional Convention 1961, p 846 (Exclusion Report 2016). The convention
  committee that recommended the exclusion noted that statutes already governed this
  issue and the Legislature had authority over this area. Id.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3533 Filed 12/22/20 Page 16 of 20

                                                                                             16

  elsewhere and secure delay in carrying out the recorded will of the electorate.”). As a
  result, in Goodwin, which involved a petition for a writ of quo warranto, we stated that
  this constitutional language “does not permit the regularity of elections to the more
  important public offices to be tried by the courts.” Goodwin, 22 Mich at 501. This rule
  has been followed in numerous cases, including in elections for the judiciary—but it has
  not been cited or discussed by this Court or the Court of Appeals in many decades.18 But
  the Senate’s rules currently provide for these contests. Senate Rule 1.202(d) (February
  12, 2019).19

         The plain language of MCL 168.846, and the caselaw interpreting that language
  from our earlier constitutions, would appear to apply to contested presidential elections.
  And, since it is arguable whether quo warranto applies before a defendant assumes office,
  MCL 168.846 may offer the only route for contesting a presidential election before it
  becomes final.20 But the statute does not provide for any definite or detailed procedures
  to determine election contests, as the Electoral Count Act appears to contemplate. 3 USC
  5. Compare, e.g., Cal Election Code 16400 and 16401 (providing for contests of “any

  18
     See Vance v St Clair Co Bd of Canvassers, 95 Mich 462, 466 (1893) (“Contests
  respecting the title to that office [i.e., the circuit judgeship] must be made before the
  Legislature. That body finally determines the very matters which the board of canvassers
  in the present case propose to pass upon.”); Dingeman, 198 Mich at 136, 139 (“It is, and
  must be, conceded that the Constitution has vested in the legislature sitting in joint
  convention the power of finally determining the question who was elected to the office of
  circuit judge. . . . Running through all these cases is the rule, to my mind clear and
  distinct, that wherever by the organic law, whether Federal, State, or municipal, a tribunal
  is created to finally determine the right to an office, that tribunal is exclusive, and there,
  and there only, may the right to the office be tested. By the organic law of this State the
  legislature, sitting in joint convention, is made such tribunal as to the office here
  involved.”); see also McLeod v Kelly, 304 Mich 120, 126-127 (1942) (applying
  Dingeman); Behrendt v Bd of State Canvassers, 269 Mich 247, 248 (1934) (same);
  Wilson v Atwood, 270 Mich 317 (1935) (rejecting petition for leave to file quo warranto
  action regarding the office of Secretary of State when, under the constitutional provision
  in effect at the time, the Legislature did not properly meet in joint convention to hear the
  election contest).
  19
    Although I did not locate any reference to this procedure in the Standing Rules of the
  House of Representatives or the Joint Rules of the House and Senate.
  20
    The petitioners here have, in fact, recently filed a petition with the Legislature to obtain
  an election audit and other relief. See Feather, CW7 News, Voters Petition Michigan
  Legislature      to    Audit    Election      Results,      Call    SOS      Under      Oath,
  <http://cw7michigan.com/news/local/voters-petition-michigan-legislature-to-audit-
  election-results-call-sos-under-oath>        (accessed        December         7,       2020)
  [https://perma.cc/PL2G-M3RV].
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3534 Filed 12/22/20 Page 17 of 20

                                                                                             17

  election” and requiring it to be brought within 10 days “[i]n cases involving presidential
  electors”); Del Code Ann, tit 15, § 5921 (requiring “[a]ny person intending to contest the
  election of any one declared by the Governor to have been chosen an elector of President
  and Vice President” to file a declaration within 10 days of the Governor’s proclamation).
  And it is discretionary with the Legislature—they can take up the matter or not.
  Dingeman, 198 Mich at 137; compare Ark Code Ann 7-5-806(c) (requiring the
  Legislature to vote on whether “the prayers shall be granted” in various contested
  elections concerning executive offices). As things appear to stand, then, unless the
  Legislature can be convinced to review the matter, individuals alleging fraud in an
  election can obtain review, if at all, in a quo warranto action only when executive
  officials decline to initiate the action, only by leave of the court, and, mostly likely, only
  after it is too late to matter.

         This backdrop makes the current case all the more important, as it involves a new
  tool for detecting fraud in elections. The voters in 2018 enacted sweeping changes to our
  election system. One of the new concepts introduced was an election audit. Article 2,
  § 4(1)(h) provides to “[e]very citizen of the United States who is an elector qualified to
  vote in Michigan . . . [t]he right to have the results of statewide elections audited, in such
  a manner as prescribed by law, to ensure the accuracy and integrity of elections.” Id.
  “The provision is self-executing, meaning that the people can enforce this right even
  without legislation enabling them to do so . . . .” Costantino, ___ Mich at ___; slip order
  at 4 (VIVIANO, J., dissenting), citing Wolverine Golf Club v Secretary of State, 384 Mich
  461, 466 (1971). The Legislature has provided for these audits in MCL 168.31a, “which
  prescribes the minimum requirements for statewide audits and requires the Secretary of
  State to issue procedures for election audits under Article 2, § 4.” Costantino, ___ Mich
  at ___; slip order at 4 (VIVIANO, J., dissenting).

         Petitioners here, like the plaintiffs in Costantino, seek to use this new right to
  obtain an audit of the election results.21 With that audit in hand, they apparently hope to

  21
     Justice CLEMENT is mistaken in suggesting that petitioners here have not asked for an
  audit under Const 1963, art 2, § 4. In each of their claims for relief, petitioners state that
  “Respondents owe citizens an audit of election results that is meaningful and fair and to
  safeguard against election abuses.” They claim to be aggrieved because the Board of
  State Canvassers certified the election “without conducting an audit . . . .” Their prayer
  for relief asks us to collect the ballots and election materials so that “the Michigan
  Legislature and this Court [will] have a chance to perform a constitutionally sound audit
  of lawful votes[.]” If there was any lingering doubt, the petitioners’ brief here makes it
  clear, presenting as a numbered issue of “whether the nature and scope of article 2, § 4
  requires a meaningful audit before Michigan’s electors may be seated.” For good
  measure, the brief asks the Court to “enter an order requiring that the Michigan
  Legislature convene a joint convention to analyze and audit the election returns . . . .”
  See also id. (“This Court should oversee an independent audit—or require the Michigan
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3535 Filed 12/22/20 Page 18 of 20

                                                                                            18

  find further support for their challenge to the election. As my dissent in Costantino
  explained, the nature of the right granted in Article 4, § 4(1)(h) is an important issue this
  Court should resolve. A full resolution involves answering many questions, such as
  whether MCL 168.31a “accommodates the full sweep of the Article 2, § 4 right to an
  audit or whether it imposes improper limitations on that right” and whether the party
  seeking an audit must make some showing of entitlement, such as by presenting evidence
  of fraud. Costantino, ___ Mich at ___; slip order at 4-5.

          But the core question this case and Costantino have presented is whether the
  petitioners are entitled to an audit in time for it to make any difference in their election
  challenges. In other words, is this right a means “to facilitate challenges to election
  results, or does it simply allow for a postmortem perspective on how the election was
  handled?” Id. at ___; slip order at 5. This gets to the heart of the struggle with these
  election disputes. The path for citizens of our state to raise serious claims of election
  wrongdoing, implicating the heart of our democratic institutions, is unclear and
  underdeveloped. This void in our law might suggest that the audit right in Article 2, § 4
  was not intended to support election challenges. On the other hand, the very fact that the
  mechanisms for election challenges are so opaque might be a reason why the right to an
  audit is so critical. Moreover, to the extent the current system puts decisions in the hands
  of the Legislature, MCL 168.846, a timely audit might be essential for parties to convince
  the Legislature to entertain an election contest. And as I pointed out in Costantino,
  Article 2, § 4 was passed at a time when audits were increasingly viewed as a tool to
  measure the accuracy of election results so that recounts and other procedures could be
  employed if the audit uncovered problems. Costantino, ___ Mich at ___; slip order at 6.

         Whatever the answer may be, the importance of the issue cannot be denied.
  Indeed, few topics so closely affect the maintenance of our democratic principles. As
  noted above, our laws governing election contests are underdeveloped in the context of
  the election of presidential electors. This uncertainty—particularly the lack of any laws
  that clearly govern the determination of presidential-election contests, although MCL
  168.846 arguably applies—jeopardizes our ability to take advantage of the safe harbor in
  3 USC 5, i.e., Congress’s guarantee to respect the state’s determination of election
  disputes over electors. For this reason, and perhaps even more importantly to provide our
  citizens with a coherent, fair, and efficient mechanism for adjudicating claims of fraud in
  the election of presidential electors, I respectfully urge the Legislature to consider
  enacting legislation creating such a mechanism.




  Legislature to take back this constitutional function . . . .”). Short of a magical
  incantation, it seems to me that petitioners have done all they can to put the issue directly
  before the Court.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3536 Filed 12/22/20 Page 19 of 20

                                                                                              19

         By closing the courthouse door on these petitioners, the Court today denies them
  any ability to have their claims fully considered by the judiciary.22 That is because
  petitioners, rightly thinking that time is short, have filed this case as an original action in
  this Court. As a result, they have received no decision below and now will go without
  any answer. I believe it is incumbent upon the Court, in these circumstances, to provide




  22
     Justice CLEMENT declares it “irresponsible” for us even to consider the issues
  presented by this case. Ante at 1, 9. I would beg to differ. Considering jurisprudentially
  significant constitutional claims is our core responsibility. The fact that the claims arise
  in a high-profile case or one that may have national implications is no reason for us to
  shy away from our duty to decide them. As I have discussed at some length here (and in
  Costantino), our election contest laws are underdeveloped and unclear. That murkiness
  may explain why the petitioners here (and parties in related cases like Costantino) have
  had such difficulty navigating them. Justice CLEMENT appears to agree that the law is
  unsettled: her concurrence repeatedly hedges on every significant question in the case,
  and she ultimately concludes that she has “no absolutely definitive answers for” them.
  Ante at 8. So we have real work to do in this case to clarify the law in this area—work
  that only this Court can do.
          In addition, despite claiming she has not reached any “definitive answers,” Justice
  CLEMENT’s reasons for voting to deny are premised on certain conclusions regarding the
  nature of the right to an audit and other issues in the case. For example, she says “there is
  no apparent purpose to which the audit sought by the petitioners can be put in light of the
  above-mentioned jurisdictional limits on the judiciary’s ability to revisit the outcome of
  this election.” Ante at 6. This suggests that the audit right has no role to play in election
  contests because such contests cannot come before the courts. And because she believes
  the matter is for the Legislature, she sees no need to resolve the “tension” she perceives
  in the text of Article 2, § 4. Ante at 7. Of course, this conclusion overlooks the
  possibility that the results of an audit could be used by petitioners to convince the
  Legislature to take up the matter and to prevail in that venue. Baked into the
  concurrence’s rationales, then, are determinations about the scope and nature of the audit
  right, this Court’s jurisdiction, and the respective roles of the courts and Legislature—all
  of which are questions at the heart of the case and any of which is significant enough, in
  my opinion, to merit a full opinion from this Court. Thus, in professing not to answer
  any question in this case, Justice CLEMENT assumes the answer to a number of them. I
  would instead take direct aim at resolving these issues, but only after hearing the case.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-4, PageID.3537 Filed 12/22/20 Page 20 of 20

                                                                                                                 20


  guidance so that, no matter the outcome, the people are able to understand and exercise
  their constitutional rights in an effective and meaningful manner.23 Accordingly, I
  dissent.

         MARKMAN, J., joins the statement of VIVIANO, J.




  23
     In hearing the case, I would consider all matters necessary to reach a resolution,
  including whether this Court has jurisdiction to hear this original action or provide any or
  all of the relief requested. Because the Court has declined to hear this case, I, of course,
  reach no final conclusions on any of the issues addressed above.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2020
         t1209
                                                                               Clerk
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PageID.3538 Filed 12/22/20 Page 1 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PageID.3539 Filed 12/22/20 Page 2 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PageID.3540 Filed 12/22/20 Page 3 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PageID.3541 Filed 12/22/20 Page 4 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PageID.3542 Filed 12/22/20 Page 5 of 6
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PageID.3543 Filed 12/22/20 Page 6 of 6
